UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549- FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-05083 Name of Registrant: VAN ECK VIP TRUST Address of Principal Executive Offices: 335 Madison Avenue – 19th Floor, New York, N.Y. 10017 Name and address of agent of service: Bruce J. Smith Chief Financial Officer Van Eck VIP Trust 335 Madison Avenue – 19th Floor New York, N.Y. 10017 Registrant’s telephone number including area code: (212) 293-2000 Date of fiscal year end: 06/30/2011 Date of reporting period: 07/01/2010-06/30/2011 Fund Name : VIP Global Bond Date of Fiscal Year End : 06/30/2011 The fund did not vote proxies relating to portfolio securities during the period covered by this report. Fund Name : VIP Emerging Markets Date of fiscal year end: 06/30/2011 AEROFLOT RUSSIAN INTL AIRLS Ticker Security ID: Meeting Date Meeting Status CUSIP X00096101 12/20/2010 Voted Meeting Type Country of Trade Special Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of amendments in the Charter of OJSC AEROFLOT" " Mgmt For For For 2 Approval of amendments in the State of Board of Directors of OJSC AEROFLOT" " Mgmt For For For 3 Approval of participation of OJSC AEROFLOT" in All-Russian association of employers "Russian association of manufacturers and entrepreneurs" " Mgmt For For For AEROFLOT RUSSIAN INTL AIRLS Ticker Security ID: Meeting Date Meeting Status CUSIP X00096101 12/20/2010 Voted Meeting Type Country of Trade Special Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of amendments in the Charter of OJSC AEROFLOT" " Mgmt For For For 2 Approval of amendments in the State of Board of Directors of OJSC AEROFLOT" " Mgmt For For For 3 Approval of participation of OJSC AEROFLOT" in All-Russian association of employers "Russian association of manufacturers and entrepreneurs" " Mgmt For For For AFRICAN RAINBOW MINERALS LTD Ticker Security ID: Meeting Date Meeting Status CUSIP S01680107 12/03/2010 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Resolved that the annual financial statements and Group annual financial statements for the year ended 30th June 2010 and the Directors and Auditors reports thereon be and are hereby received and accepted Mgmt For For For 2 Resolved that Dr M. M. M. Bakane-Tuoane, who retires by rotation in terms of the Company's Articles of Association and who is eligible and available for re-election, be and is hereby re-elected as a Director of the Company Mgmt For For For 3 Resolved that Mr. W. M. Gule, who retires by rotation in terms of the Company's Articles of Association and who is eligible and available for re-election, be and is hereby re-elected as a Director of the Company Mgmt For For For 4 Resolved that Mr. M W King, who retires by rotation in terms of the Company's Articles of Association and who is eligible and available for re-election, be and is hereby re-elected as a Director of the Company Mgmt For For For 5 Resolved that Mr. A. K. Maditsi, who retires by rotation in terms of the Company's Articles of Association and who is eligible and available for re-election, be and is hereby re-elected as a Director of the Company Mgmt For For For 6 Resolved that Mr. K. S. Mashalane, who retires by rotation in terms of the Company's Articles of Association and who is eligible and available for re-election, be and is hereby re-elected as a Director of the Company Mgmt For For For 7 Resolved that Mr. J. C. Steenkamp, who retires by rotation in terms of the Company's Articles of Association and who is eligible and available for re-election, be and is hereby re-elected as a Director of the Company Mgmt For For For 8 Resolved that the reappointment of Ernst and Young Incorporated as the External Auditors of the Company be and is hereby approved and that Mr. E. A. L. Botha be and is hereby confirmed as the Designated Auditor for the financial year ending 30th June 2011 and to remain in office until the conclusion of the next annual general meeting Mgmt For For For 9 Resolved that, with effect from 01st July 2010, the annual retainer fees of Directors be increased by 10 percent per annum (rounded to the nearest ZAR 50) from ZAR 270,000 to ZAR 297,000 per annum for Independent Non-executive Directors and from ZAR 216,000 to ZAR 237,600 per annum for Non-Executive Directors Mgmt For For For 10 Resolved that, with effect from 01st July 2010, the per Board meeting attendance fees payable to Directors be increased by 10 percent per annum (rounded to the nearest ZAR 50) from ZAR 12,960 to ZAR 14,300 per meeting Mgmt For For For 11 Resolved that, with effect from 01st July 2010, the per meeting attendance fees for Committee meetings be increased by 10 percent per annum (rounded to the nearest ZAR 50) Mgmt For For For 12 Resolved that, with effect from 01st July 2010, the fee for the Lead Independent Non-Executive Director to chair quarterly in camera meetings of Non-Executive Directors be ZAR 17,800 per meeting Mgmt For For For 13 Resolved that the sixth amending deed to the Scheme, a copy of which has been labeled for identification purposes and tabled at the Annual General Meeting, be and is hereby approved Mgmt For For For 14 Resolved that the 2010 amended version of the Share Plan, a copy of which has been labeled for identification purposes and tabled at the Annual General Meeting, be and is hereby approved Mgmt For For For 15 Resolved that, subject to the passing of the above resolutions, any one Executive Director of the Company be and is hereby authorised to do, or cause to be done, all such things and sign, or cause to be signed, all such documents and take all such action as considered necessary to implement the resolutions set out in this Notice of Annual General Meeting Mgmt For For For Air Asia Berhad Ticker Security ID: Meeting Date Meeting Status AIRASIA CINS Y0029V101 06/20/2011 Voted Meeting Type Country of Trade Annual Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Fees Mgmt For For For 4 Elect Abdul Aziz bin Abu Bakar Mgmt For Against Against 5 Elect Mohd Omar bin Mustapha Mgmt For For For 6 Elect Sonny LEONG Khee Seong Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For For For 8 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For ALLIANCE GLOBAL GROUP,INC Ticker Security ID: Meeting Date Meeting Status CUSIP Y00334105 10/05/2010 Voted Meeting Type Country of Trade Annual Philippines Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Call to order Mgmt For For For 2 Approve the certification of notice and quorum Mgmt For For For 3 Approve the minutes of the previous annual meeting Mgmt For For For 4 Approve the annual report of the Management Mgmt For For For 5 Appointment of an External Auditors Mgmt For For For 6 Ratify the acts of the Board of Directors, the Board Committees and the Management for the year 2009 Mgmt For For For 7 Election of Andrew L. Tan as a Director Mgmt For For For 8 Election of Sergio R. Ortiz-Luis, Jr. as an Independent Director Mgmt For For For 9 Election of Kingson U. Sian as a Director Mgmt For For For 10 Election of Katherine L. Tan as a Director Mgmt For For For 11 Election of Winston S. Co as a Director Mgmt For For For 12 Election of Renato M. Piezas as a Director Mgmt For For For 13 Election of Alejo L. Villanueva, JR. as an Independent Director Mgmt For For For 14 Adjournment Mgmt For For For Anhanguera Educacional Participaoes S.A. Ticker Security ID: Meeting Date Meeting Status CINS P0355L115 05/11/2011 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Reconciliation of Share Capital Mgmt For For For 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Non-Voting Meeting Note N/A N/A N/A N/A Anhanguera Educacional Participacoes S.A. Ticker Security ID: Meeting Date Meeting Status AEDU3 CINS P0355L115 04/29/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Election of Directors Mgmt For For For 5 Remuneration Policy Mgmt For For For 6 Election of Supervisory Board; Fees Mgmt For For For 7 Non-Voting Meeting Note N/A N/A N/A N/A 8 Non-Voting Meeting Note N/A N/A N/A N/A 9 Non-Voting Meeting Note N/A N/A N/A N/A Anhanguera Educacional Participacões S.A. Ticker Security ID: Meeting Date Meeting Status AEDU3 CINS P0355L115 06/29/2011 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Articles Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Amendments to Articles Mgmt For For For 5 Amendments to Articles Mgmt For For For 6 Publication of Company Notices Mgmt For For For 7 Non-Voting Meeting Note N/A N/A N/A N/A 8 Non-Voting Meeting Note N/A N/A N/A N/A ANHANGUERA EDUCACIONAL PARTICIPACOES SA, VALINHOS, Ticker Security ID: Meeting Date Meeting Status CUSIP P0355L123 09/06/2010 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amend the Articles of the Company, Paragraph 4 of Article 5 of the Corporate Bylaws, Sole Paragraph of Article 7 of the Corporate Bylaws, Paragraph 6 and its subparts of Article 10 of the Corporate Bylaws, as well as the inclusion of items XV through XXVI for the expansion of the list of matters subject to the approval of the Board of Directors of the Company, of Paragraph 7 and Paragraph 8 of Article 10 of the corporate bylaws, Paragraph 5 and the main part of Article 11 of the Corporate Bylaws, Article 13 and its subparts of the Corporate Bylaws to change the duties of the manager, amendment of Article 14 and its subparts of the Corporate Bylaws, to change the duties of the Manager, exclusion of Article 15, renumbering the other Articles of the Corporate Bylaws, CONTD Mgmt For For For 2 Approve to decide regarding the renumbering and consolidation of the Corporate Bylaws Mgmt For For For ANHANGUERA EDUCACIONAL PARTICIPACOES SA, VALINHOS, Ticker Security ID: Meeting Date Meeting Status CUSIP P0355L123 09/30/2010 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve to examine and decide regarding the protocol and justification of merger of LFG Business, Edicoes E Participacoes Ltda. by Anhanguer a Educacional Participacoes S.A Mgmt For For For 2 Appointment of KPMG Auditors, Independentes, with its head office at Rua Dr. Renato Paes De Barros 33, Sao Paulo, SP, with corporate taxpayer id number 57.755. 217.0001.29, and with certified public accountant registration number 2sp014428.o.6, and registered with the securities commission under number 4189, as the specialized Company responsible for the valuation report, from here onwards the valuation report Mgmt For For For 3 Approve to examine and decide regarding the valuation report Mgmt For For For 4 Approve to examine and decide regarding the proposal for the merger, into the Company, of LFG Business, Edicoes E Participacoes Ltda., from here onwards LFG, a limited business Company, with its head office at Rua Bela Cintra 1149, tenth floor, suit e 102, Sao Paulo, Sp, with corporate taxpayer id number 09.343.389.0001.42, with its founding documents filed with the Sao Paulo board of trade under Company registry number 35.221.987.028, from here onwards the merger, with the consequent extinction of LFG registry number 35.221.987.028, from here onwards the merger, with the consequent extinction of LFG Mgmt For For For 5 Amend the Article 3 of the corporate by laws of the Company, in regard to its corporate purpose, to include t he following activities currently conducted by LFG ;a) conducting courses in the legal area and preparatory courses for civil service exams in general, which may be preparatory courses for civil service exams in the legal area, which courses may be given in a traditional classroom setting or through telepresence at a distance, and which may be intensive or extensive, which may be through university extension or as a graduate course not leading to an academic degree, offered directly to the consumer public in a traditional classroom setting or through any data communication technology system directly to consumers, or through a network of partners, television signal receivers or any other data transmission system; b)offering skills training and management and professional training courses in p reparation for a legal career, continuing professional education, university extension, specialization an d monograph courses; c) providing services for the promotion and organization of events and courses; d)developing and broadening the content of graduates courses offered, as well as developing new graduate level courses not leading to an academic degree in the various fields of knowledge, provided as telepresence courses at a distance; e) publishing books and other, related activities; f) advising, consulting, guidance and operational assistance ser vices in business management Mgmt For For For 6 Authorize the Managers of the Company to do all the acts and take all the measures necessary for the implementation and formalization of the merger Mgmt For For For ANHANGUERA EDUCACIONAL PARTICIPACOES SA, VALINHOS, Ticker Security ID: Meeting Date Meeting Status CUSIP P0355L123 10/29/2010 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 As a result of the Company's joining the special corporate governance segment of the BM and Fbovespa S.A., called the Novo Mercado, to ratify the resolution that approved the conversion of all of the preferred shares issued by the Company into common shares, at a ratio of one preferred share for one common share and, consequently, the extinction of the units representative of shares issued by the Company Mgmt For For For 2 The company's joining the special corporate governance segment of the Bm and Fbovespa S.A., Bolsa De Valores, Mercadorias e Futuros, called the Novo Mercado Mgmt For For For 3 If the resolution contained in item I above is approved, the conversion of all of the preferred shares issued by the company into common shares, at a ratio of one preferred share for one common share and, consequently, the extinction of the units representative of shares issued by the company Mgmt For For For 4 The reverse split of common shares issued by the company, at the ratio of seven shares for one new share, in such a way as to maintain the continuity of the trading of shares issued by the company on the stock exchange Mgmt For For For 5 If the resolutions in the above items are approved, the amendment of the corporate bylaws of the company, with the objective of adapting them to the rules of the regulations of the Novo Mercado of the Bm and Fbovespa Mgmt For For For 6 Bearing in mind the move of the company to the Novo Mercado listing segment of the Bm and Fbovespa, to ratify the election of the current members of the board of directors of the company and to extend their respective terms in office until the date the annual general meeting that approves the financial statements of the company in relation to the fiscal year that ends on December 31, 2012, is held Mgmt For For For ASIAINFO-LINKAGE, INC. Ticker Security ID: Meeting Date Meeting Status ASIA CUSIP 04518A104 09/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt DIRECTOR : STEVE ZHANG Mgmt For For For DIRECTOR : THOMAS MANNING Mgmt For For For DIRECTOR : SEAN SHAO Mgmt For For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE TOUCHE TOHMATSU AS ASIAINFO-LINKAGE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Mgmt For For For Bank of China Limited Ticker Security ID: Meeting Date Meeting Status CINS Y0698A107 05/27/2011 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Directors' Report Mgmt For For For 3 Supervisors' Report Mgmt For For For 4 Financial Statements Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Annual Budget Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For For For 8 Elect ZHANG Xiangdong Mgmt For For For 9 Elect ZHANG Qi Mgmt For For For 10 Elect MEI Xingbao Mgmt For For For 11 Elect BAO Guoming Mgmt For For For 12 Authority to Issue Financial Bonds Mgmt For For For 13 Non-Voting Meeting Note N/A N/A N/A N/A BANK OF CHINA LTD, BEIJING Ticker Security ID: Meeting Date Meeting Status CUSIP Y0698A107 01/28/2011 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Noted that the proposal in relation to the election of independent non-executive director was approved by the board of directors of the Bank. Resolved that the election of Mr. Jackson P. Tai as independent non-executive director of the Bank be and is hereby approved Mgmt For For For 2 Noted that the proposal in relation to the issue of RMB-denominated bonds by the Bank in Hong Kong for an aggregate amount not more than RMB20 billion by the end of 2012 was approved by the board of directors of the Bank. Resolved that the issue of RMB-denominated bonds by the Bank in Hong Kong for an aggregate amount not more than RMB20 billion by the end of 2012 be and is hereby approved Mgmt For For For Bank of Georgia JSC Ticker Security ID: Meeting Date Meeting Status BGEO CINS 062269204 06/15/2011 Voted Meeting Type Country of Trade Annual Georgia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Financial Statements Mgmt For For For 2 Management Board Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Dividend Record Date Mgmt For For For 5 Dividend Payout Date Mgmt For For For Bank Pembangunan Daerah Jawa Barat Dan Banten Tbk Ticker Security ID: Meeting Date Meeting Status BJBR CINS Y71174109 03/28/2011 Voted Meeting Type Country of Trade Annual Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For Abstain Against 4 Appointment of Auditor and Authority to Set Fees Mgmt For For For 5 Report on Allocation of Proceeds Mgmt For Abstain Against 6 Amendments to Articles Mgmt For Abstain Against 7 Amendment to Terms of Pension Fund Mgmt For Abstain Against 8 Election of Directors (Slate) Mgmt For Abstain Against Banpu Public plc Ticker Security ID: Meeting Date Meeting Status BANPU CINS Y0697Z111 04/05/2011 Voted Meeting Type Country of Trade Annual Thailand Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Approve Minutes Mgmt For For For 4 Results of Operations Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Elect Jirapaet Krirk-Krai Mgmt For For For 8 Elect Montri Mongkolswat Mgmt For For For 9 Elect Rutt Phanijphand Mgmt For For For 10 Elect Chanin Vongkusolkit Mgmt For For For 11 Elect Metee Auapinyakul Mgmt For For For 12 Directors' Fees Mgmt For For For 13 Appointment of Auditor and Authority to Set Fees Mgmt For For For 14 Transaction of Other Business Mgmt For Against Against BEC World Pcl Ticker Security ID: Meeting Date Meeting Status BEC CINS Y0769B133 04/27/2011 Voted Meeting Type Country of Trade Annual Thailand Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Meeting Minutes Mgmt For For For 2 Directors' Report Mgmt For For For 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect Vichai Maleenont Mgmt For For For 6 Elect Prasan Maleenont Mgmt For For For 7 Elect Pravit Maleenont Mgmt For For For 8 Elect Ratana Maleenont Mgmt For For For 9 Elect Nipa Maleenont Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Appointment of Auditor and Authority to Set Fees Mgmt For For For 12 Non-Voting Meeting Note N/A N/A N/A N/A 13 Non-Voting Meeting Note N/A N/A N/A N/A Bellzone Mining Plc Ticker Security ID: Meeting Date Meeting Status CINS G11526103 03/21/2011 Voted Meeting Type Country of Trade Special Jersey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Placing Mgmt For For For 2 Issuance of Shares w/o Preemptive Rights Mgmt For For For BR Malls Participaoes SA Ticker Security ID: Meeting Date Meeting Status BRML3 CINS P1908S102 04/29/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For BR Malls Participaoes SA Ticker Security ID: Meeting Date Meeting Status BRML3 CINS P1908S102 04/29/2011 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Capitalization of Reserves Mgmt For For For 4 Reconciliation of Share Capital Mgmt For For For 5 Remuneration Policy Mgmt For For For Brilliance China Automotive Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS G1368B102 05/23/2011 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect TAN Chengxu Mgmt For For For 5 Elect LEI Xiaoyang Mgmt For For For 6 Elect XU Bingjin Mgmt For For For 7 Elect SONG Jian Mgmt For For For 8 Elect JIANG Bo Mgmt For For For 9 Directors' Fees Mgmt For For For 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Repurchased Shares Mgmt For Against Against BRMALLS PARTICIPACOES S A Ticker Security ID: Meeting Date Meeting Status CUSIP P1908S102 09/23/2010 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the election to fill three vacant positions for alternate members of the Board of Directors of the Company, who will have a term in office until the AGM that decides regarding the FY that is to in on 31 DEC 2011, together with the members of the Board of Directors elected at the AGM held on 30 APR 2010 Mgmt For For For 2 Approve to split the shares issued by the Company, in such a way that each one current share becomes split into two shares, without changing the sharecapital Mgmt For For For 3 Approve to increase the share capital of the Company, without the issuance of new shares, for the purpose of capitalizing part of the profit reserve account Mgmt For For For 4 Amend the wording of the Main Part of Article 5 of the Corporate Bylaws of the Company, in such a way as to reflect, the capital increases approved by the Board of Directors of the Company Mgmt For For For 5 Amend the wording of the Main Part of Article 5 of the Corporate Bylaws of the Company, in such a way as to reflect, the share split, in the event the resolution contained in item II above is approved Mgmt For For For 6 Amend the wording of the Main Part of Article 5 of the Corporate Bylaws of the Company, in such a way as to reflect, the capitalization of part of the profit reserves of the Company, in the event the resolution contained in item III above is approved Mgmt For For For 7 Approve to increase the authorized capital limit and the corresponding amendment of the wording of the Main Part of Article 6 of the Corporate Bylaws of the Company Mgmt For For For 8 Approve the creation of a Bylaws reserve for the purpose of guaranteeing funds for investments, with the consequent amendment of the wording of the second Paragraph of Article 31 of the Corporate Bylaws of the Company Mgmt For For For BRMALLS PARTICIPACOES S A Ticker Security ID: Meeting Date Meeting Status CUSIP P1908S102 12/09/2010 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 In accordance with that which is provided for in Article 256 of law number 6404.76, to approve the acquisition, by Ecisa Engenharia, Comercio E Industria Ltda., from here onwards Ecisa Engenharia, a subsidiary of the Company, of shares representative of 50.01% of the share capital of Cima Empreendimentos Do Brasil S.A., from here onwards Cima, the Company that owns the enterprise called Shopping Center Tijuca, in accordance with the terms of the agreement for the promise of purchase and sale of shares entered into by the Company on November 19, 2010 Mgmt For For For 2 To authorize the practice of all the acts necessary for the implementation of the resolution contained in Item I above Mgmt For For For CB Industrial Product Holdings Berhad Ticker Security ID: Meeting Date Meeting Status CBIP CINS Y1228S105 05/30/2011 Voted Meeting Type Country of Trade Annual Malaysia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect LIM Chai Beng Mgmt For Against Against 2 Elect WONG Chee Beng Mgmt For For For 3 Directors' Fees Mgmt For For For 4 Appointment of Auditor and Authority to Set Fees Mgmt For For For 5 Authority to Repurchase Shares Mgmt For For For 6 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For Celltrion, Inc. Ticker Security ID: Meeting Date Meeting Status CINS Y1242A106 03/18/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Profits/Dividends Mgmt For For For 2 Elect LEE Kyung Ho Mgmt For For For 3 Elect KIM Dong Il Mgmt For For For 4 Elect LEE Yo Sep Mgmt For For For 5 Elect CHO Gyun Suk Mgmt For For For 6 Elect Hans Hasler Mgmt For For For 7 Election of Audit Committee Members (Slate) Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Stock Option Grant Mgmt For For For 10 Non-Voting Meeting Note N/A N/A N/A N/A Cheil Worldwide Inc Ticker Security ID: Meeting Date Meeting Status CINS Y1296G108 03/18/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Profits/Dividends Mgmt For For For 2 Election of Directors (Slate) Mgmt For For For 3 Directors' Fees Mgmt For Against Against 4 Corporate Auditor's Fee Mgmt For Against Against 5 Non-Voting Meeting Note N/A N/A N/A N/A China Ecotek Corp Ticker Security ID: Meeting Date Meeting Status CINS Y1416K104 06/28/2011 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Amendments to Procedural Rules: Endorsements and Guarantees Mgmt For For For 9 Election of Directors and Supervisors (Slate) Mgmt For Abstain Against 10 Non-Compete Restrictions for Directors Mgmt For Against Against 11 Extraordinary Motions Mgmt For Against Against CHINA HIGH PRECISION AUTOMATION GROUP LTD Ticker Security ID: Meeting Date Meeting Status CUSIP G21122109 11/26/2010 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 To consider and approve the audited consolidated financial statements and the reports of the Directors and the auditors of the Company for the year ended 30 June 2010 Mgmt For For For 2 To declare a final dividend for the year ended 30 June 2010 Mgmt For For For 3 To re-elect Mr. Wong Fun Chung as an executive Director Mgmt For For For 4 To re-elect Mr. Cheung Chuen as an executive Director Mgmt For For For 5 To re-elect Ms. Ji Qin Zhi as an independent non-executive Director Mgmt For For For 6 To authorize the Board to fix the remuneration of the Directors Mgmt For For For 7 To re-appoint KPMG as the Company's auditors and authorize the Board to fix their remuneration Mgmt For For For 8 To grant the Issue Mandate to the Directors to exercise all the powers of the Company to allot, issue and otherwise deal with the new shares of the Company Mgmt For For For 9 To grant the Repurchase Mandate to the Directors to repurchase shares of the Company Mgmt For For For 10 To extend the Issue Mandate by an amount representing the aggregate nominal amount of any shares of the Company repurchased under the Repurchase Mandate Mgmt For For For 11 To approve the refreshment of the Scheme Mandate Limit Mgmt For For For China Hongqiao Group Ltd Ticker Security ID: Meeting Date Meeting Status CINS G21150100 05/20/2011 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect ZHANG Shiping Mgmt For Against Against 5 Elect ZHENG Shuliang Mgmt For For For 6 Elect ZHANG Bo Mgmt For For For 7 Elect QI Xingli Mgmt For For For 8 Elect YANG Congsen Mgmt For For For 9 Elect ZHANG Jinglei Mgmt For For For 10 Elect XING Jian Mgmt For For For 11 Elect CHEN Yinghai Mgmt For For For 12 Elect HAN Benwen Mgmt For For For 13 Directors' Fees Mgmt For For For 14 Appointment of Auditor and Authority to Set Fees Mgmt For For For 15 Authority to Repurchase Shares Mgmt For For For 16 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 17 Authority to Issue Repurchased Shares Mgmt For Against Against 18 Non-Voting Meeting Note N/A N/A N/A N/A China Minsheng Banking Corp Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y1495M112 05/04/2011 Voted Meeting Type Country of Trade Other China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Type of Securities to be Issued Mgmt For For For 3 Issue Size Mgmt For For For 4 Par Value and Issue Price Mgmt For For For 5 Term Mgmt For For For 6 Interest Rate Mgmt For For For 7 Method and Timing of Interest Payment Mgmt For For For 8 Conversion Period Mgmt For For For 9 Determination and Adjustment of CB Conversion Price Mgmt For For For 10 Downward Adjustment to CB Conversion Price Mgmt For For For 11 Method for Determining Number of Shares for Conversion Mgmt For For For 12 Terms of Redemption Mgmt For For For 13 Terms of Sale Back Mgmt For For For 14 Entitlement to Dividend of Year Conversion Mgmt For For For 15 Method of Issuance and Target Investors Mgmt For For For 16 Subscription Arrangement for Existing Holders of A Shares Mgmt For For For 17 CB Holders and CB Holders' Meetings Mgmt For For For 18 Use of Proceeds from Issuance of Convertible Bonds Mgmt For For For 19 Special Provisions in Relation to Supplementary Capital Mgmt For For For 20 Guarantee and Security Mgmt For For For 21 Validity Period of the Resolution in Respect of Issuance of Convertible Bonds Mgmt For For For 22 Authorization in Connection with the Issuance of Convertible Bonds Mgmt For For For 23 Class of Shares Mgmt For Against Against 24 Size of Issuance Mgmt For Against Against 25 Target Investor Mgmt For Against Against 26 Pricing Mgmt For Against Against 27 Accumulated Profit Mgmt For Against Against 28 Use of Proceeds Mgmt For Against Against 29 Validity Period Mgmt For Against Against 30 Authorization in Connection with Issuance of H Shares Mgmt For Against Against 31 Non-Voting Meeting Note N/A N/A N/A N/A China Minsheng Banking Corp Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y1495M112 05/04/2011 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Type of Securities to be Issued Mgmt For For For 3 Issue Size Mgmt For For For 4 Par Value and Issue Price Mgmt For For For 5 Term Mgmt For For For 6 Interest Rate Mgmt For For For 7 Method and Timing of Interest Payment Mgmt For For For 8 Conversion Period Mgmt For For For 9 Determination and Adjustment of CB Conversion Price Mgmt For For For 10 Downward Adjustment to CB Conversion Price Mgmt For For For 11 Method for Determining Number of Shares for Conversion Mgmt For For For 12 Terms of Redemption Mgmt For For For 13 Terms of Sale Back Mgmt For For For 14 Entitlement to Dividend of Year Conversion Mgmt For For For 15 Method of Issuance and Target Investors Mgmt For For For 16 Subscription Arrangement for Existing Holders of A Shares Mgmt For For For 17 CB Holders and CB Holders' Meetings Mgmt For For For 18 Use of Proceeds from Issuance of Convertible Bonds Mgmt For For For 19 Special Provisions in Relation to Supplementary Capital Mgmt For For For 20 Guarantee and Security Mgmt For For For 21 Validity Period of the Resolution in Respect of Issuance of Convertible Bonds Mgmt For For For 22 Authorization in Connection with the Issuance of Convertible Bonds Mgmt For For For 23 Class of Shares Mgmt For Against Against 24 Size of Issuance Mgmt For Against Against 25 Target Investor Mgmt For Against Against 26 Pricing Mgmt For Against Against 27 Accumulated Profit Mgmt For Against Against 28 Use of Proceeds Mgmt For Against Against 29 Validity Period Mgmt For Against Against 30 Authorization in Connection with Issuance of H Shares Mgmt For Against Against 31 Use of Proceeds from Previous Fund Raising Activities Mgmt For For For 32 Use of Proceeds from Issuance of A Share Convertible Bonds and H Shares Mgmt For Against Against 33 Capital Management Programming (2011-2013) Mgmt For For For China Minsheng Banking Corp Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y1495M112 05/26/2011 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Annual Reports Mgmt For For For 4 Directors' Report Mgmt For For For 5 Supervisors' Report Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Annual Budgets Mgmt For For For 9 Amendments to Administrative Measures of Connected Transactions Mgmt For For For 10 Report on Use of Proceeds from Previous Fund Raising Activities Mgmt For For For 11 Authority to Issue RMB Bonds in Hong Kong Mgmt For Abstain Against 12 Amendments to Articles Mgmt For For For 13 Change of Registered Capital Mgmt For For For 14 Appointment of Auditor and Authority to Set Fees Mgmt For For For China Qinfa Group Limited Ticker Security ID: Meeting Date Meeting Status CINS G2159E107 05/26/2011 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect WENG Li Mgmt For For For 5 Elect HUANG Guosheng Mgmt For For For 6 Elect QIAN Pingfan Mgmt For For For 7 Directors' Fees Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 11 Authority to Issue Repurchased Shares Mgmt For Against Against China Yurun Food Group Limited Ticker Security ID: Meeting Date Meeting Status CINS G21159101 05/31/2011 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect ZHU Yicai Mgmt For Against Against 6 Elect FENG Kuande Mgmt For Against Against 7 Elect GAO Hui Mgmt For For For 8 Elect QIAO Jun Mgmt For For For 9 Directors' Fees Mgmt For For For 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 13 Authority to Issue Repurchased Shares Mgmt For Against Against Chroma ATE Inc. Ticker Security ID: Meeting Date Meeting Status CINS Y1604M102 06/09/2011 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Accounts and Reports Mgmt For For For 9 Allocation of Profits/Dividends Mgmt For For For 10 Authority to Increase Paid-in Capital Mgmt For For For 11 Amendments to Articles Mgmt For For For 12 HUANG Leo (Director) Mgmt For For For 13 CHANG Ming (Director) Mgmt For For For 14 Terry Cheng (Director) Mgmt For For For 15 CHUNG Tsung-Ming (Independent Director) Mgmt For For For 16 LIN Quincy (Independent Director) Mgmt For For For 17 CHOU Chi-Jen (Supervisor) Mgmt For For For 18 WANG Tsun I (Supervisor) Mgmt For Against Against 19 Non-Compete Restrictions for Directors Mgmt For Against Against 20 Extraordinary Motions Mgmt For Against Against CIA HERING SA, BLUMENAU Ticker Security ID: Meeting Date Meeting Status CUSIP P50753105 10/29/2010 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Proposal to split the shares issued by the Company, in the proportion of two new shares for each existing share Mgmt For For For 2 Amendment of the main part of Article 5 of the corporate Bylaws of the Company, in such a way as to reflect the new number of shares into which the share capital will be divided after the share split Mgmt For For For 3 Change of the newspapers chosen by the Company for the publications required by law 64040.76 Mgmt For For For CJ O SHOPPING CO LTD Ticker Security ID: Meeting Date Meeting Status CUSIP Y16608104 07/29/2010 Voted Meeting Type Country of Trade Special Korea, Republic Of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the spin off plan Mgmt For Against Against Companhia Hering SA Ticker Security ID: Meeting Date Meeting Status HGTX3 CINS P50753105 04/26/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Capital Expenditure Budget Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Election of Directors Mgmt For For For 6 Remuneration Policy Mgmt For For For 7 Non-Voting Meeting Note N/A N/A N/A N/A 8 Non-Voting Meeting Note N/A N/A N/A N/A 9 Non-Voting Meeting Note N/A N/A N/A N/A Companhia Hering SA Ticker Security ID: Meeting Date Meeting Status HGTX3 CINS P50753105 04/26/2011 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Transfer of Reserves Mgmt For For For 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Non-Voting Meeting Note N/A N/A N/A N/A Compartamos SAB DE CV Ticker Security ID: Meeting Date Meeting Status COMPARC CINS P30941101 03/31/2011 Voted Meeting Type Country of Trade Mix Mexico Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval to Conduct a Public Tender Offer Mgmt For Abstain Against 2 Determination of the Average Cost Per Share of Compartamos, S.A., Insitucion De Banca Multiple Mgmt For Abstain Against 3 Establishment of Share Plan Mgmt For Abstain Against 4 Update in the Book Capital of the Company Mgmt For Abstain Against 5 Update in the Book Capital of the Company Mgmt For Abstain Against 6 Designation of Delegates Mgmt For Abstain Against Compartamos SAB DE CV Ticker Security ID: Meeting Date Meeting Status COMPARC CINS P30941101 04/29/2011 Voted Meeting Type Country of Trade Annual Mexico Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Report of the Board of Directors Mgmt For Abstain Against 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For Abstain Against 4 Report on Tax Compliance Mgmt For Abstain Against 5 Election of Directors; Fees Mgmt For For For 6 Election of Meeting Delegates Mgmt For For For CROMPTON GREAVES LTD Ticker Security ID: Meeting Date Meeting Status CUSIP Y1788L144 07/19/2010 Voted Meeting Type Country of Trade Annual India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive and adopt the audited profit and loss account for the YE 31 MAR 2010 and the balance sheet as at that date together with the Directors' report and Auditors' report thereon Mgmt For For For 2 Approve to confirm the first and second interim dividends, aggregating to INR 2.20 per share (110%) Mgmt For For For 3 Re-appoint Dr. O. Goswami as a Director, who retires by rotation Mgmt For For For 4 Re-appoint Ms. M. Pudumjee as a Director, who retires by rotation Mgmt For For For 5 Appointment of Sharp & Tannan, Chartered Accountants, Registration no 109982W, as the Statutory Auditors of the Company, to hold office from the conclusion of this AGM up to the conclusion of the next AGM and authorize the Audit Committee of the Board of Directors to fix their remuneration Mgmt For For For 6 Authorize the Board of Directors of the Company, pursuant to provisions of Section 228 and other applicable provisions, if any of the Companies Act, 1956, to appoint branch Auditors, as and when required, in consultation with the Statutory Auditors, to audit the accounts in respect of the Company's branches /offices outside India and to approve the terms and conditions of their appointment, as well as fix their remuneration, based on the recommendations of the Audit Committee Mgmt For For For 7 Appointment of Mr. S. Prabhu as a Director of the Company, liable to retire by rotation Mgmt For For For 8 Approve, pursuant to the provisions of Section 309 and other applicable provisions, if any, of the Companies Act, 1956, a sum not exceeding 1% of the net profits of the Company per annum, computed in the manner prescribed in Section 309(5) of the Companies Act 1956, for each of the five financial years commencing from 01 APR 2010, be paid and distributed amongst the Non-Executive Directors of the Company or some or any of them, in such amounts or proportions and in such manner as may be decided by the Board of Directors Mgmt For For For CSE Global Limited Ticker Security ID: Meeting Date Meeting Status CINS Y8346J107 04/20/2011 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For Abstain Against 2 Allocation of Profits/Dividends Mgmt For Abstain Against 3 Elect TAN Mok Koon Mgmt For Abstain Against 4 Elect LIM Boh Soon Mgmt For Abstain Against 5 Elect LAM Kwok Chong Mgmt For Abstain Against 6 Elect Alan R. Stubbs Mgmt For Abstain Against 7 Directors' Fees Mgmt For Abstain Against 8 Appointment of Auditor and Authority to Set Fees Mgmt For Abstain Against 9 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For For For 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Non-Voting Agenda Item N/A N/A N/A N/A Dah Chong Hong Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS Y19197105 05/11/2011 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect YIP Moon Tong Mgmt For For For 6 Elect Glenn Smith Mgmt For Against Against 7 Elect KWOK Man Leung Mgmt For Against Against 8 Elect Adolf HSU Hsung Mgmt For For For 9 Elect YEUNG Yue Man Mgmt For For For 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Repurchased Shares Mgmt For Against Against 14 Directors' Fees Mgmt For For For 15 Non-Voting Meeting Note N/A N/A N/A N/A DIAGNOSTICOS DA AMER S A Ticker Security ID: Meeting Date Meeting Status CUSIP P3589C109 01/05/2011 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Consideration and approval of the proposal for acquisition, by the company, from here onwards acquisition, of the shares issued by MD1 Diagnosticos S.A. from here onwards the acquired company, with the consequent conversion of the acquired company into a wholly owned subsidiary of the company Mgmt For For For 2 Consideration and approval of the protocol and justification of acquisition of shares of MD1 Diagnosticos S.A. of December 7, 2010, from here onwards the protocol and justification of acquisition of shares Mgmt For For For 3 Consideration and ratification of the appointment of Plural Capital Consultoria E Assessoria Ltda. from here onwards plural, as the specialized company responsible for the valuation of the shares issued by the acquired company to be incorporated into the assets of the company, as well as for the preparation of the respective economic valuation report, from here onwards the economic report Mgmt For For For 4 Consideration and approval of the economic report Mgmt For For For 5 Consideration and approval of the increase of the share capital of the company, in the amount of BRL 1,832,043,519.75, through the issuance of 82,191,275 common shares, which will be subscribed for and paid in with the shares issued by the acquired company Mgmt For For For 6 Consideration and approval of the amendment of the main part of article 5 of the corporate bylaws of the company, to reflect the new share capital, and their consolidation Mgmt For For For 7 The approval of a stock option plan for managers and employees of the company, in accordance with the terms of the proposal from management, from here onwards the stock option plan Mgmt For For For 8 Authorization for the managers of the company to take all the measures necessary for the purpose of formalizing the acquisition of shares and the stock option plan, including before the appropriate government departments Mgmt For For For 9 Election of new members of the board of directors of the company, to replace the members who have resigned, in accordance with the terms of paragraph 3 of article 18 of the corporate bylaws of the company Mgmt For For For Diagnosticos da America SA Ticker Security ID: Meeting Date Meeting Status DASA3 CINS P3589C109 04/26/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Election of Directors Mgmt For Abstain Against 7 Remuneration Policy Mgmt For For For Diagnosticos da America SA Ticker Security ID: Meeting Date Meeting Status DASA3 CINS P3589C109 04/26/2011 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Terminate Prior Stock Option Plan Mgmt For For For Dufry AG Ticker Security ID: Meeting Date Meeting Status DUFN CINS H2082J107 05/11/2011 Voted Meeting Type Country of Trade Special Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For Against Against 5 Ratification of Board and Management Acts Mgmt For For For 6 Elect Juan Carlos Torres Carretero Mgmt For For For 7 Elect Ernest Bachrach Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For Eurasian Natural Resources Corporation plc Ticker Security ID: Meeting Date Meeting Status ENRC CINS G3215M109 06/08/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Elect Jim Cochrane Mgmt For For For 5 Elect Dieter Ameling Mgmt For Against Against 6 Elect Gerhard Ammann Mgmt For For For 7 Elect Marat Beketayev Mgmt For Against Against 8 Elect Mehmet Dalman Mgmt For Against Against 9 Elect Sir Paul Judge Mgmt For For For 10 Elect Kenneth Olisa Mgmt For For For 11 Elect Johannes Sittard Mgmt For For For 12 Elect Sir Richard Sykes Mgmt For Against Against 13 Elect Roderick Thomson Mgmt For For For 14 Elect Eduard Utepov Mgmt For For For 15 Elect Abdraman Yedilbayev Mgmt For For For 16 Elect Felix Vulis Mgmt For For For 17 Elect Zaure Zaurbekova Mgmt For For For 18 Appointment of Auditor Mgmt For For For 19 Authority to Set Auditor's Fees Mgmt For For For 20 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 21 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 22 Authority to Repurchase Shares Mgmt For For For 23 Authority to Set General Meeting Notice Period at 14 Days Mgmt For Against Against 24 Deferred Share Plan Mgmt For Against Against 25 Non-Voting Meeting Note N/A N/A N/A N/A EVA Precision Industrial Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS G32148101 05/20/2011 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect ZHANG Hwo Jie Mgmt For Against Against 5 Elect NOMO Kenshiro Mgmt For For For 6 Elect CHOY Tak Ho Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Repurchased Shares Mgmt For Against Against 12 Increase in Authorized Capital Mgmt For Against Against 13 Bonus Share Issuance Mgmt For For For FINANCIAL TECHNOLOGIES (INDIA) LTD Ticker Security ID: Meeting Date Meeting Status CUSIP Y24945118 09/29/2010 Voted Meeting Type Country of Trade Annual India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive and adopt the audited balance sheet as at 31 MAR 2010 and the profit and loss account for the YE on that date together with the reports of the Directors' and the Auditors' thereon Mgmt For For For 2 Approve to pay the interim dividend and declare a final dividend on equity shares Mgmt For For For 3 Re-appointMr. C. Subramaniam as a Director, who retires by rotation Mgmt For For For 4 Re-appointMr. Ravi K. Sheth as a Director, who retires by rotation Mgmt For For For 5 Re-appoint M/s. Deloitte Haskins & Sells, Chartered Accountants,ICAI registration No.117366Was the statutory Auditors of the Company to hold office from the conclusion of this AGM until the conclusion of the next AGM and to authorize the Board of Directors/Committee to fix their remuneration, pursuant to the provisions of Section 224 and other applicable provisions, if any, of the Companies Act, 1956, as may be mutually agreed to between the Board of Directors/ Committee M/s. Deloitte Haskins & Sells, Chartered Accountants and reimbursement of out-of-pocket in connection with the work of audit to be carried out by them Mgmt For For For 6 PLEASE NOTE THAT THIS RESOLUTION IS A SHAREHOLDER PROPOSAL: Appoint Mr. P. R. Barpande as a Director of the Company, liable to retire by rotation ShrHldr Against Abstain N/A 7 Approve, pursuant to the provisions of Section 81(1A) and other applicable provisions, if any, of the Companies Act, 1956 including any amendments hereto or re-enactment thereof, and all other applicable provisions, if, any of the Companies Act, 1956the Actand in accordance with the provisions of the Memorandum and Articles of Association of the Company, provisions of the Securities & Exchange Board of IndiaEmployee Stock Option Scheme and Employee Stock Purchase SchemeGuidelines, 1999 as amended from time to timethe Guidelines , the Listing Agreement entered into with the Stock Exchange where the securities of the Company are listed or other relevant authority from time to time, to the extent applicable and subject to CONTD Mgmt For For For 8 Approve, pursuant to the provisions of Section 81(1A) and other applicable provisions, if any, of the Companies Act, 1956 including any amendments hereto or re-enactment thereof, and all other applicable provisions, if, any of the Companies Act, 1956the Actand in accordance with the provisions of the Memorandum and Articles of Association of the Company, provisions of the Securities & Exchange Board of IndiaEmployee Stock Option Scheme and Employee Stock Purchase SchemeGuidelines, 1999 as amended from time to timethe Guidelines , the Listing Agreement entered into with the Stock Exchange where the securities of the Company are listed or other relevant authority from time to time, to the extent applicable and subject to CONTD Mgmt For For For 9 Approve, pursuant to the provisions of Section 81(1A) and other applicable provisions, if any, of the Companies Act, 1956, (including any amendments thereto or modifications or re-enactments thereof for the time being in force) and in accordance with the provisions of the Memorandum and Articles of Association of the Company and in accordance with the Regulations/Guidelines, if, any prescribed by the Securities and Exchange Board of IndiaSEBI , the Reserve Bank of IndiaRBI , the Foreign Exchange Management Act, 1999FEMA , the provisions of the issue of Foreign Currency Convertible Bondsthrough Depository MechanismScheme, 1993including any statutory amendments thereto or modifications or re-enactments thereof for the time being in forceand the Listing CONTD. Mgmt For For For 10 Approve, that as recommended by the Remuneration and Compensation Committee and pursuant to the provision of Section 314(B) of the Companies Act, 1956 and such other provisions as may be applicable and subject to the approval of Central Government and such other approvals as may be required consent of the Company in remuneration payable to Mr. Manjay P. Shah holding and continuing to hold an office of profit in the Company, designated as Director business DevelopmentNon-Board Member forming part of the Core Senior Team Management Personnelin the range of INR 60,000,000 to INR 2,00,00,000 per annum with the authority to the Board of Directors/ Committee to decide the remuneration with the aforesaid revised with the other and conditions CONTD. Mgmt For For For First Cash Financial Services, Inc. Ticker Security ID: Meeting Date Meeting Status FCFS CUSIP31942D107 06/22/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mikel Faulkner Mgmt For For For Elect Randel Owen Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 2011 Long-Term Incentive Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against First Quantum Minerals Ltd. Ticker Security ID: Meeting Date Meeting Status FM CUSIP335934105 05/19/2011 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Philip Pascall Mgmt For For For Elect G. Clive Newall Mgmt For For For Elect Martin Rowley Mgmt For For For Elect Peter St. George Mgmt For For For Elect Andrew Adams Mgmt For For For Elect Michael Martineau Mgmt For For For Elect Paul Brunner Mgmt For For For Elect Steven McTiernan Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For Genomma Lab Internacional SAB de CV Ticker Security ID: Meeting Date Meeting Status LABB CINS P48318102 03/24/2011 Voted Meeting Type Country of Trade Annual Mexico Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Profits/Dividends Mgmt For Abstain Against 2 Election of Directors Mgmt For Abstain Against 3 Directors' Fees Mgmt For Abstain Against 4 Authority to Repurchase Shares Mgmt For Abstain Against 5 Amendments to Articles Mgmt For Abstain Against 6 Election of Meeting Delegates Mgmt For For For GlobalTrans Investment Plc Ticker Security ID: Meeting Date Meeting Status GLTR CINS 37949E204 05/13/2011 Voted Meeting Type Country of Trade Annual Cyprus Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For 4 Elect Alexander Eliseev Mgmt For Against Against 5 Elect Michael Zampelas Mgmt For Against Against 6 Elect Hans Durrer Mgmt For For For 7 Elect Sergey Maltsev Mgmt For Against Against 8 Elect Mikhail Loganov Mgmt For For For 9 Elect Elia Nicolaou Mgmt For Against Against 10 Elect Konstantin Shirokov Mgmt For For For GUJARAT NRE COKE LTD Ticker Security ID: Meeting Date Meeting Status CUSIP Y2944X113 09/10/2010 Voted Meeting Type Country of Trade Annual India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive and adopt the audited balance sheet of the Company as at 31 MAR 2010 and the profit & loss account for the FYE on that date together with the reports of the Directors and the Auditors Mgmt For For For 2 Declare a Dividend on equity shares and on ''B'' equity shares of the Company Mgmt For For For 3 Appointment of Mr. Subodh Kumar Agrawal as a Director, who retires by rotation Mgmt For For For 4 Appointment of Mrs. Mona Jagatramka as a Director, who retires by rotation Mgmt For For For 5 Re-appoint M/s. N. C. Banerjee & Co., Chartered Accountants,Registration No. 302081Eas the Statutory Auditors of the Company to hold office from the conclusion of this AGM until the conclusion of next AGM, to conduct the audit for the FY 2010-11 at such remuneration as may be determined by the Board of Directors in consultation with the Auditors Mgmt For For For 6 Authorize the Company, pursuant to Article No 89 of the Articles of Association of the Company and as per the provisions ofSections 198, 309,310 and other applicable provisions of the Companies Act, 1956, to pay to its Non- Executive Directors on an annualized basis for a period of 5 years commencing from 01 APR, 2010, such remuneration and/or commission as the Board may from time to time determineto be equally divided amongst them , and that such remuneration/commission shall not exceed 1% of the net profits of the Company in any FYCONTD Mgmt For For For GUJARAT NRE COKE LTD Ticker Security ID: Meeting Date Meeting Status CUSIP Y2944X113 12/11/2010 Voted Meeting Type Country of Trade Other India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Issue Shares and Convertible Debt Instruments Mgmt For For For 2 Authority to Issue Convertible Warrants Mgmt For For For 3 Authority to Make Investments, Grant Loans and Give Guarantees Mgmt For For For High Tech Computer Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y3732M103 06/15/2011 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Accounts and Reports Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Authority to Increase Paid-in Capital Mgmt For For For 10 Amendments to Articles Mgmt For For For 11 Amendment to Procedural Rules: Acquisition/Disposal of Assets Mgmt For For For 12 Elect David Bruce Yoffie Mgmt For For For 13 Elect Jerry H.C. Chu (Supervisor) Mgmt For Abstain Against 14 Non-Compete Restrictions for Directors Mgmt For Against Against 15 Extraordinary motions Mgmt For Against Against Hirco Plc Ticker Security ID: Meeting Date Meeting Status CINS G4590K106 02/14/2011 Voted Meeting Type Country of Trade Annual ISLE OF MAN Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Peter Barge Mgmt For For For 3 Elect David Burton Mgmt For For For 4 Appointment of Auditor Mgmt For For For 5 Authority to Set Auditor's Fees Mgmt For For For 6 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 7 Authority to Repurchase Shares Mgmt For For For 8 Reduction in Share Premium Account Mgmt For For For Hirco Plc Ticker Security ID: Meeting Date Meeting Status HRCO CINS G4590K106 06/28/2011 Voted Meeting Type Country of Trade Special ISLE OF MAN Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Placing Mgmt For For For 2 Amendments to Articles Regarding Board Appointments Mgmt For For For HOUSING DEVELOPMENT & INFRASTRUCTURE LTD. Ticker Security ID: Meeting Date Meeting Status CUSIP Y3722J102 08/27/2010 Voted Meeting Type Country of Trade Annual India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Adopt the audited profit and loss account of the Company for the period from 01 APR 2009 to 31 MAR 2010 and the balance sheet as at 31 MAR 2010 together with the report of the Auditor's and Directors thereon Mgmt For For For 2 Re-appoint Shri Satya Pal Talwar as a Director, who retires by rotation Mgmt For For For 3 Re-appoint Shri Raj Kumar Aggarwal as a Director, who retires by rotation Mgmt For For For 4 Re-appoint Shri Ramesh Chander Kapoor as a Director, who retires by rotation Mgmt For For For 5 Re-appoint M/s, Thar & Co, Chartered Accountants, Mumbai, the retiring Auditors of the Company, as the Statutory Auditors of the Company having Registration No. 110958W to hold office from the conclusion of this AGM until the conclusion of the next AGM on remuneration as may be fixed by the Board of Directors Mgmt For For For HOUSING DEVELOPMENT & INFRASTRUCTURE LTD. Ticker Security ID: Meeting Date Meeting Status CUSIP Y3722J102 08/27/2010 Voted Meeting Type Country of Trade Annual India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 6 Authority to Issue Shares and Convertible Securities Mgmt For For For 7 Authority to Give Guarantees Mgmt For For For 8 Issuance of Warrents w/o Preemptive Rights Mgmt For For For Hynix Semiconductor Inc Ticker Security ID: Meeting Date Meeting Status CINS Y3817W109 03/30/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Profits/Dividends Mgmt For For For 2 Election of Directors (Slate) Mgmt For For For 3 Election of Audit Committee Members (Slate) Mgmt For For For 4 Directors' Fees Mgmt For For For HYPERMARCAS S A Ticker Security ID: Meeting Date Meeting Status CUSIP P5230A101 09/06/2010 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Ratify the appointment and engagement of Apsis Consultoria Empresarial Ltda., a Brazilian limited company with registered offices in the City of Rio de Janeiro, State of Rio de Janeiro, at Rua da Assembleia, 35, 12th Floor, enrolled at the Taxpayers' General Registry under CNPJ/MF No 27.281.922/0001-70 [Apsis], as the Company in charge of preparing the appraisal reports of Companies: (i) Luper Industria Farmaceutica Ltda., a Limited Liability Company, with registered offices in the City of Braganca Paulista, State of Sao Paulo, at Avenida Francisco Samuel Lucchesi Filho, No 1039-A, Bairro da Penha, ZIP Code no. 12.929-600, enrolled at the Taxpayers General Registry under CNPJ/MF No 61.299.111/0001-35 [Luper]; (ii) SapekaIndustria e Comercio de Fraldas Descartaveis Ltda., a Limited Liability Company, with registered offices in the City of Goiania, State of Goias, at Av. 01, esquerda com a rua 12, Quadra 07, Modulos 13 a 24, Polo Industrial Goias, ZIP Code no. 74.985-100, enrolled at the Taxpayers' General Registry under CNPJ/MF No 02.874.322/0001-95 [Sapeka]; and (iii) Facilit Odontologica e Perfumaria Ltda., a limited liability company, with registered offices in the City of Rio de Janeiro, State of Rio de Janeiro, at Rua Piaui, 151, Todos os Santos, ZIP Code no. 20.770-130, enrolled at the Taxpayers General Registry under CNPJ/MF No. 28.595.346/0001-07 [Facilit], for purposes of the provisions of Article 256, paragraphs 1st and 2nd and of Article 8 of Law No. 6,404/76 as amended and in force from time to time [the Corporations Law] Mgmt For For For 2 Approve the aforementioned appraisal reports as prepared by Apsis Mgmt For For For 3 Ratify the acquisition, by the Company, of the entirety of the quotas representing the capital stock of Luper, in accordance with the Agreement for the Sale and Purchase of Quotas and Other Covenants executed on 16 APR 2010 and as resolved in the Meeting of the Company's Board of Directors held on 16 APR 2010 [Acquisition of Luper] Mgmt For For For 4 Ratify the acquisition, by the Company, of 59.50% [fifty nine point fifty percent] of the shares representing the entirety of the capital stock of Sapeka in accordance with the Agreement for the Sale and Purchase of Shares, Merger of Shares and Other Covenants executed on 04 MAY 2010, as supplemented, according to the resolution passed in the Meeting of the Company's Board of Directors held on APR 2010 [Acquisition of Sapeka] Mgmt For For For 5 Ratify the acquisition, by the Company, of the entirety of the quotas representing the capital stock of Facilit, in accordance with the Agreement for the Sale and Purchase of Quotas and Other Covenants executed on 18 MAY 2010 and as resolved in the Meeting of the Company's Board of Directors held on 18 MAY 2010 [Acquisition of Facilit] Mgmt For For For 6 Approve to examine the merger, by the Company, of the shares issued by its controlled entity Sapeka [Merger of Sapeka's Shares] and approval of the respective Memorandum and Justification of Merger, prepared pursuant to the provisions of Article 252 of the Corporations Law and of CVM Instruction No. 319/99, and of all acts and steps contemplated therein, with Sapeka consequently becoming a subsidiary of the Company Mgmt For For For 7 Ratify the appointment of the following appraisal Expert Companies: (i) CCA Continuity Auditores Independentes S/S, a Brazilian company with registered offices in the City of Sao Paulo, State of Sao Paulo, at Avenida Brigadeiro Luis Antonio, 2729, 1st Floor, Jardim Paulista, duly enrolled at the Regional Accounting Council under CRC/SP No 2SP025430/O-2, and at the Taxpayers' General Registry under CNPJ/MF No 10.686.276/0001-29 [CCA], as the company in charge of preparing the net worth appraisal report of the shares of Sapeka and of the Company according to the accounting method as of the base date 30 JUN 2010, for the purposes of Article 264 of Law No. 6.404/76; and (ii) Apsis, as the company in charge of preparing the appraisal report of the shares issued by Sapeka based upon their economic value, as of the base date June 30, 2010 for the purposes of Article 8 of the Corporations Law [the Reports on the Merger of Sapeka's Shares] Mgmt For For For 8 Approve the reports on the merger of Sapeka's Shares as prepared by CCA and Apsis Mgmt For For For 9 Approve as a result of the Merger of Sapeka's Shares, to increase of the Company's capital stock, in the amount of BRL 153,000,013.65 [one hundred fifty-three million thirteen Brazilian Reais and sixty-five cents], upon the issuance of 6,784,923 [six million, seven hundred eighty-four thousand, nine hundred and twenty-three] common shares, to be subscribed for by the current shareholders of Sapeka, pro rata to their respective equity interests held in Sapeka's capital stock, with the consequent amendment of Article 5 of the Company's Articles of Incorporation, so as to reflect the increase of the capital stock resulting from (i) the Merger of Shares, and (ii) the increase effected in the Company's capital stock, with due regard to the limits of the authorized capital, in the aggregate amount of de BRL 612,642,546.12, of which (a) BRL 606,077,287.20 are within the scope of the primary public distribution of the Company's chares, as approved in the Meetings of the Board of Directors held on March 31, 2010 and April 5, 2010; and (b) BRL 6.565,258,92 as a result of the exercise of the stock options of shares issued by the Company within the scope of the Company's Stock Option Program, as approved in the Meeting of the Board of Directors held on April 16, 2010 and ratified in the Meeting of the Board of Directors held on July 15, 2010, so that the capital stock of the Company is now of BRL 3,321,194,807,34 [three billion, three hundred twenty-one million, one hundred ninety-four thousand, eight hundred and seven Reais and thirty-four cents] Mgmt For For For 10 Approve; (i) the creation of two new positions of Chief Executive Controllership Officer and Chief Executive Planning Officer, upgrading the duties currently performed to statutory Senior Management level, as well as; (ii) the names of Senior Management offices, so that the Company's Senior Management be composed by a maximum of seven (7) Members, namely: one Chief Executive Officer [CEO], one Chairman, one Investors' Relations Officer, one Chief Executive Operations Officer, one Chief Executive Financial Officer [CFO], one Executive Controllership Officer and one Chief Executive Planning Officer, with the consequent amendment of Article 24 of the Company's Articles of Incorporation Mgmt For For For 11 Approve to set the aggregate and annual compensation of the Company's Managers Mgmt For For For 12 Approve to cancel the Company's Stock Option Plan by the Special Shareholders' Meeting held on 24 MAR 2008 [Plan I]; already granted options shall remain valid, and such options may be exercised by their respective beneficiaries in accordance with the original terms and conditions of the option grant contemplated by Plan I Mgmt For For For 13 Approve that on account of the aforementioned cancellation and subject to the maximum limit of 3% applying to dilution resulting from the exercise of stock options for the purchase of the Company's shares, to approve the change op the limit to be observed upon the grant of options under the Stock Option Plan [Plan II] approved in the Shareholders' Special Meeting held on December 29, 2008 from 2.55% to 3% of the aggregate number of shares in the Company's capital stock, for this purpose taking into account the 1,802,212 options [already split] granted under Plan I Mgmt For For For 14 Approve the attribution of fancy names 'Farmasa' and 'Neo Quimica' to the Company, with the consequent amendment of Article 1st of the Company's Articles of Incorporation Mgmt For For For 15 Approve the new duties and attributions of the Company's Executive Officers, and the consequent amendment of Articles 30 to 36 of the Company's Articles of Incorporation Mgmt For For For 16 Approve to modify the Company's mode of representation, and the consequent amendment of Article 28 of the Company's Articles of Incorporation Mgmt For For For 17 Amend Article 2nd of the Company's Articles of Incorporation so as to reflect: (a) the closing of the Company's Branch Office 15, and change of the address of Branch Office 21; (b) the closing of the Company's Branch Office 40, all as resolved in the Meetings of the Board of Directors held on 19 Apr 2010 and 01 JUN 2010, respectively; and (c) the inclusion of the CNPJ numbers of Branch Offices 27, 28, 29, 31, 32, 33, 34, 37 and 38 Mgmt For For For 18 Approve the restatement of the Company's Articles of Incorporation Mgmt For For For 19 Ratify the execution, by the Company, of the addendum to the Memorandum and Justification of Partial Spin-Off and Merger of the Spun-Off Estate, as approved by the Company's Special Shareholders' Meeting held on 30 JUN 2009 [30 JUN AGE] and of the resolution passed in the 30 JUN AGE regarding the partial spin-off of the Company, so as to cause to appear in the aforementioned memorandum and in the pertinent minutes a reference to the fact that the Company's spun-off estate transferred to Cosmed Industria de Cosmeticos e Medicamentos S.A. is formed by assets pertaining to the manufacture of medicaments, cosmetics and food products [sweeteners and candies] Mgmt For For For 20 Approve the acknowledgment and ratification of all of the remainder resolutions passed in the 30 JUN AGE Mgmt For For For 21 Authorize the Company's Managers to perform any and all acts necessary to give effect to the resolutions proposed and approved by the Company's shareholders Mgmt For For For HYPERMARCAS S A Ticker Security ID: Meeting Date Meeting Status CUSIP P5230A101 10/22/2010 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the first issuance for private distribution of 1,097,450 simple debentures, with a floating guarantees, in two series, with I) 548,725 debentures in the first series, and II) 548,725 debentures in the second series, together with 548,725 warrants, totaling the amount of BRL 1,099,996,084.00, from here onwards the issuance Mgmt For For For 2 Establishment of the deadline for the exercise of the preemptive right ensured to the shareholders under the terms of article 171, paragraph 3, of the Brazilian Corporate Law Mgmt For For For 3 Authorization for the executive committee of the Company to do any and all acts necessary to effectuate the issuance Mgmt For For For Hyundai Department Store Ticker Security ID: Meeting Date Meeting Status CINS Y38306109 03/18/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Profits/Dividends Mgmt For Against Against 2 Amendments to Articles Mgmt For For For 3 Election of Directors (Slate) Mgmt For For For 4 Election of Audit Committee Memebrs (Slate) Mgmt For For For 5 Directors' Fees Mgmt For For For Hyundai Mobis Co., Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y3849A109 03/11/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Profits/Dividends Mgmt For For For 2 Election of Directors (Slate) Mgmt For Against Against 3 Election of Audit Committee Members (Slate) Mgmt For Against Against 4 Directors' Fees Mgmt For For For IMPERIAL HOLDINGS LTD (IPL) Ticker Security ID: Meeting Date Meeting Status CUSIP S38127122 11/03/2010 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2010 Mgmt For For For 2 Approve the Group's Remuneration Policy Mgmt For For For 3 Approve Remuneration of Directors Mgmt For For For 4 Reappoint Deloitte Touche as Auditors of the Company and M Comber as Designated Partner Mgmt For For For 5 Elect Thembisa Dingaan as Director Mgmt For For For 6 Elect Marius Swanepoel as Director Mgmt For For For 7 Re-elect Michael Leeming as Director Mgmt For For For 8 Re-elect Valli Moosa as Director Mgmt For For For 9 Re-elect Roderick Sparks as Director Mgmt For For For 10 Re-elect Younaid Waja as Director Mgmt For For For 11 Approve the Annual Fees Payable to Non-executive Directors for Board and Committee Membership Mgmt For For For 12 Authorise Repurchase of Up to 20% of Issued Share Capital Mgmt For For For 13 Place Authorised but Unissued Shares under Control of Directors Mgmt For For For 14 Place Authorised But Unissued Non-Redeemable Cumulative Non-Participating Preference Shares under Control of Directors Mgmt For For For IMPERIAL HOLDINGS LTD (IPL) Ticker Security ID: Meeting Date Meeting Status CUSIP S38127122 12/06/2010 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Specific share repurchase ofTreasury Stock Mgmt For For For International Container Terminal Service Ticker Security ID: Meeting Date Meeting Status ICT CINS Y41157101 04/14/2011 Voted Meeting Type Country of Trade Annual Philippines Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Call to order Mgmt For For For 3 Determination of Quorum Mgmt For For For 4 Approve Meeting Minutes Mgmt For For For 5 Chairman's Report Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Ratification of Board Acts Mgmt For For For 8 Elect Enrique Razon, Jr. Mgmt For For For 9 Elect Jose Ibazeta Mgmt For For For 10 Elect Stephen Paradies Mgmt For For For 11 Elect Andres Soriano III Mgmt For For For 12 Elect Octavio Victor Espiritu Mgmt For For For 13 Elect Joseph Higdon Mgmt For For For 14 Elect Jon Ramon Aboitiz Mgmt For For For 15 Appointment of Auditor and Authority to Set Fees Mgmt For For For 16 Amendments to Articles Mgmt For For For 17 Adjournment Mgmt For For For International Personal Finance Plc Ticker Security ID: Meeting Date Meeting Status IPF CINS G4906Q102 05/11/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Christopher Rodrigues Mgmt For For For 5 Elect David Broadbent Mgmt For For For 6 Elect Charles Gregson Mgmt For Against Against 7 Elect Tony Hales Mgmt For For For 8 Elect John Harnett Mgmt For For For 9 Elect Edyta Kurek Mgmt For For For 10 Elect John Lorimer Mgmt For For For 11 Elect Nicholas Page Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Authority to Set Auditor's Fees Mgmt For For For 14 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 15 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 16 Authority to Repurchase Shares Mgmt For For For 17 "Amendment to the Deferred Share Plan (""""DSP"""")" Mgmt For For For 18 Authority to Set General Meeting Notice Period at 14 Days Mgmt For Against Against Ivrcl Infrastructure & Projects Ticker Security ID: Meeting Date Meeting Status IVRCLINFRA CINS Y42154123 03/09/2011 Voted Meeting Type Country of Trade Other India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Change in Company Name Mgmt For For For 4 Amendment to Borrowing Powers Mgmt For For For Jiangxi Copper Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y4446C100 06/09/2011 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Directors' Report Mgmt For For For 3 Supervisors' Report Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Appointment of Auditor and Authority to Set Fees Mgmt For Abstain Against 7 Adoption of Long-term Incentive Pilot Program Mgmt For For For 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Amendments of Rules of Procedures for Board Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against KAZMUNAIGAS EXPL & PRODTN JSC Ticker Security ID: Meeting Date Meeting Status CUSIP 48666V204 12/07/2010 Voted Meeting Type Country of Trade Special Kazakhstan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 To appoint Ernst & Young LLP as the audit company for the period between 2011 and 2013 to review interim financial statements for the 6 months as of June 30th, 2011 through 2013 and audit the financial statements of the Company and reporting package prepared for NC KazMunaiGas JSC consolidation purposes for the years ended on December 31st, 2011 through 2013 respectively. That Z. Bekezhanova, Company CFO (Deputy CEO for Economics and Finance) shall enter into the contract attached hereto between KMG EP and Ernst & Young LLP for audit services for the period between 2011 and 2013 Mgmt For For For KAZMUNAIGAS EXPL & PRODTN JSC Ticker Security ID: Meeting Date Meeting Status CUSIP 48666V204 12/07/2010 Voted Meeting Type Country of Trade Special Kazakhstan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 To appoint Ernst & Young LLP as the audit company for the period between 2011 and 2013 to review interim financial statements for the 6 months as of June 30th, 2011 through 2013 and audit the financial statements of the Company and reporting package prepared for NC KazMunaiGas JSC consolidation purposes for the years ended on December 31st, 2011 through 2013 respectively. That Z. Bekezhanova, Company CFO (Deputy CEO for Economics and Finance) shall enter into the contract attached hereto between KMG EP and Ernst & Young LLP for audit services for the period between 2011 and 2013 Mgmt For For For Koza Altin Isletmeleri AS Ticker Security ID: Meeting Date Meeting Status KOZAL.E CINS M63730101 04/25/2011 Voted Meeting Type Country of Trade Annual Turkey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Opening; Election of Presiding Chairman Mgmt For For For 3 Minutes Mgmt For For For 4 Report of the Board and Auditor Mgmt For For For 5 Accounts Mgmt For For For 6 Ratification of Board and Statutory Auditors' Acts Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Election of Directors and Statutory Auditors Mgmt For Against Against 9 Directors and Statutory Auditors' Fees Mgmt For For For 10 Charitable Donations Mgmt For For For 11 Report on Related Party Transactions Mgmt For For For 12 Report on Guarantees Mgmt For For For 13 Appointment of Auditor Mgmt For For For 14 Related Party Transactions Mgmt For For For 15 Wishes Mgmt For For For 16 Closing Mgmt For For For L'OCCITANE INTERNATIONAL SA, LUXEMBOURG Ticker Security ID: Meeting Date Meeting Status CUSIP L6071D109 09/30/2010 Voted Meeting Type Country of Trade Annual Luxembourg Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive and adopt the statutory accounts and audited consolidated financial statements of the Company and the reports of the Directors and the Auditors for the YE 31 MAR 2010 Mgmt For For For 2 Approve and adopt, conditional upon the Listing Committee of the Stock Exchange of Hong Kong Limited granting approval of the listing of, and permission to deal in, any Shares which may fall to be issued pursuant to the exercise of Options to be granted under the Share Option Plan of the Company, a copy of which has been produced to this Meeting marked A and signed by the Chairman of this meeting for the purpose of identification [the Share Option Plan], the Share Option Plan; and authorize the Directors to grant Options to the Eligible Persons under the Share Option Plan and to allot and issue Shares upon the exercise of any Options granted thereunder and pursuant to the terms and conditions thereof, and to do all such acts, matters and things as they may in their discretion consider necessary, expedient or desirable to give effect to and implement the Share Option Plan Mgmt For For For 3 Approve and adopt, conditional upon the Listing Committee of The Stock Exchange of Hong Kong Limited granting approval of the listing of, and permission to deal in, any Shares which may fall to be issued pursuant to the allocation of Free Shares to be granted under the Free Share Plan of the Company, a copy of which has been produced to this Meeting marked B and signed by the Chairman of this meeting for the purpose of identification [the Free Share Plan], the Free Share Plan; and authorize the Directors to grant Free Shares to the Eligible Persons under the Free Share Plan and to allot and issue Shares upon the allocation of any Free Shares granted thereunder and pursuant to the terms and conditions thereof, and to do all such acts, matters and things as they may in their discretion consider necessary, expedient or desirable to give effect to and implement the Free Share Plan Mgmt For For For 4 Authorize the Directors to allot, issue and deal with additional shares not exceeding 20% of the issued share capital of the Company Mgmt For For For 5 Authorize the Directors to repurchase shares not exceeding 10% of the issued share capital of the Company Mgmt For For For 6 Approve to extend the authority given to the Directors, pursuant to Ordinary Resolution 3[A] to issue shares by adding to the issued share capital of the Company the number of shares repurchased under Ordinary Resolution 3[B] Mgmt For For For 7 Authorize the Board of Directors to fix the remuneration of the Directors Mgmt For For For 8 Re-appoint PricewaterhouseCoopers as the Auditors of the Company and authorize the Company and the Board of Directors to fix their remuneration Mgmt For For For 9 Grant discharge to the Directors for the exercise of their mandate during the FYE 31 MAR 2010 Mgmt For For For 10 Grant discharge to the Auditors for the exercise of their mandate during the FYE 31 MAR 2010 Mgmt For For For Localiza Rent A Car SA Ticker Security ID: Meeting Date Meeting Status RENT3 cins P6330Z111 04/25/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Election of Directors Mgmt For For For 7 Remuneration Policy Mgmt For For For Localiza Rent A Car SA Ticker Security ID: Meeting Date Meeting Status RENT3 cins P6330Z111 04/25/2011 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Amendment to Stock Option Plan Mgmt For For For 4 Stock Option Plan Mgmt For For For LOCALIZA RENT A CAR SA, BELO HORIZONTE Ticker Security ID: Meeting Date Meeting Status CUSIP P6330Z111 10/05/2010 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the increase of the share capital of Localiza through the inclusion of part of the profit reserve balance Mgmt For For For 2 Approve the consolidated text of the Corporate Bylaws of Localiza as a function of the capital increase Mgmt For For For LOCALIZA RENT A CAR SA, BELO HORIZONTE Ticker Security ID: Meeting Date Meeting Status CUSIP P6330Z111 10/15/2010 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 To approve the increase of the share capital of localize through the inclusion of part of the profit reserve balance Mgmt For For For 2 To approve the consolidated text of the corporate bylaws of localize as a function of the capital increase Mgmt For For For Lotte Shopping Co., Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y5346T119 03/18/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For Against Against 3 Elect YEH Jong Suk Mgmt For For For 4 Elect SHIN Kyuk Ho Mgmt For Against Against 5 Directors' Fees Mgmt For For For 6 Non-Voting Meeting Note N/A N/A N/A N/A Lukoil OAO Ticker Security ID: Meeting Date Meeting Status LKO CUSIP677862104 06/23/2011 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Profits/Dividends Mgmt For For For 2 Elect VagitAlekperov Mgmt N/A Abstain N/A 3 Elect Igor Belikov Mgmt N/A For N/A 4 Elect Victor Blazheev Mgmt N/A For N/A 5 Elect ValeryGrayfer Mgmt N/A Abstain N/A 6 Elect Herman Gref Mgmt N/A Abstain N/A 7 Elect Igor Ivanov Mgmt N/A For N/A 8 Elect RavilMaganov Mgmt N/A Abstain N/A 9 Elect Richard Matzke Mgmt N/A For N/A 10 Elect SergeiMikhailov Mgmt N/A For N/A 11 Elect Mark Mobius Mgmt N/A For N/A 12 Elect Guglielmo Moscato Mgmt N/A For N/A 13 Elect AleksanderShokhin Mgmt N/A For N/A 14 Appointment of Vagit Yusufovich Alekperov as President Mgmt For For For 15 Elect Pavel Kondratiev Mgmt For For For 16 Elect VladimirNikitenko Mgmt For For For 17 Elect Mikhail Shendrik Mgmt For For For 18 Directors' Fees Mgmt For For For 19 Directors' Fees for Newly Elected Members Mgmt For For For 20 Audit Commission's Fees Mgmt For For For 21 Audit Commission Fees for Newly Elected Members Mgmt For For For 22 Appointment of Auditor Mgmt For For For 23 Amendments to Charter Mgmt For For For 24 Amendments to Meeting Regulations Mgmt For For For 25 Directors' Liability Insurance Mgmt For For For Lukoil OAO Ticker Security ID: Meeting Date Meeting Status LKO CINS 677862104 06/23/2011 Voted Meeting Type Country of Trade Annual Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Profits/Dividends Mgmt For For For 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Elect VagitAlekperov Mgmt For Abstain Against 5 Elect Igor Belikov Mgmt For For For 6 Elect Victor Blazheev Mgmt For For For 7 Elect ValeryGrayfer Mgmt For Abstain Against 8 Elect Herman Gref Mgmt For Abstain Against 9 Elect Igor Ivanov Mgmt For For For 10 Elect RavilMaganov Mgmt For Abstain Against 11 Elect Richard Matzke Mgmt For For For 12 Elect SergeiMikhailov Mgmt For For For 13 Elect Mark Mobius Mgmt For For For 14 Elect Guglielmo Moscato Mgmt For For For 15 Elect AleksanderShokhin Mgmt For For For 16 Appointment of Vagit Yusufovich Alekperov as President Mgmt For For For 17 Elect Pavel Kondratiev Mgmt For For For 18 Elect VladimirNikitenko Mgmt For For For 19 Elect Mikhail Shendrik Mgmt For For For 20 Directors' Fees Mgmt For For For 21 Directors' Fees for Newly Elected Members Mgmt For For For 22 Audit Commission's Fees Mgmt For For For 23 Audit Commission Fees for Newly Elected Members Mgmt For For For 24 Appointment of Auditor Mgmt For For For 25 Amendments to Charter Mgmt For For For 26 Amendments to Meeting Regulations Mgmt For For For 27 Directors' Liability Insurance Mgmt For For For Marisa Lojas S.A. Ticker Security ID: Meeting Date Meeting Status MARI3 CINS P6462B106 04/19/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Election of Directors Mgmt For For For 7 Remuneration Policy Mgmt For For For Mongolian Mining Corporation Ticker Security ID: Meeting Date Meeting Status CINS G6264V102 06/21/2011 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Elect Odjargal JAMBALJAMTS Mgmt For Against Against 6 Elect Battsengel GOTOV Mgmt For For For 7 Elect Batsaikhan PUREV Mgmt For For For 8 Elect Enkh-Amgalan LUVSANTSEREN Mgmt For Against Against 9 Elect Gantumur LINGOV Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Appointment of Auditor and Authority to Set Fees Mgmt For For For 12 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Issue Repurchased Shares Mgmt For Against Against MUNDRA PORT AND SPECIAL ECONOMIC ZONE LTD, AHMEDAB Ticker Security ID: Meeting Date Meeting Status CUSIP Y61448109 08/21/2010 Voted Meeting Type Country of Trade Annual India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive and adopt the audited balance sheet as at 31 MAR 2010, the profit and loss account for the YE on that date and the reports of the Directors and the Auditors Mgmt For For For 2 Declare the dividend on preference shares Mgmt For For For 3 Declare the final dividend on equity shares Mgmt For For For 4 Appointment of a Director in place ofMr. Rajeeva Ranjan Sinha, who retires by rotation Mgmt For For For 5 Appointment of a Director in place ofMr. D.T. Joseph, who retires by rotation Mgmt For For For 6 Appointment of a Director in place ofMr. K.N. Venkatasubramanian, who retires by rotation Mgmt For For For 7 Appointment of the Auditors to hold the office from the conclusion of this AGM until the conclusion of the next AGM of the Company and fix their remuneration Mgmt For For For 8 Appointment ofMr. Pankaj Kumar, IAS as the Director of the Company, who was appointed as an Additional Director by the Board of Directors under Section 260 of the Companies Act, 1956 and Article 140 of the Articles of Association of the Company and who holds the office up to the date of this AGM Mgmt For For For 9 Approve, in accordance with the provisions of Section 198, 269, 309, 310, read with Schedule XIII and other applicable provisions, if any, of the Companies Act, 1956including any statutory modifications or re-enactments thereof, for the time being in forcefor revision in terms and conditions of remuneration ofDr. Malay Mahadevia, Whole time Director of the Companyas specified ; authorize the Board to increase alter and/or vary the remuneration consisting salary, perquisites, allowances etc, including the monetary value thereof as may be permitted or authorized in accordance with the provisions of the Companies Act, 1956, for the time being in force, provided CONTD. Mgmt For For For 10 Approve, in accordance with the provisions of Section 198, 269, 309, 310, read with Schedule XIII and other applicable provisions, if any, of the Companies Act, 1956including any statutory modifications or re-enactments thereof, for the time being in forcefor revision in terms and conditions of remuneration ofMr. Rajeeva Ranjan Sinha Whole time Director of the Company as specified ; authorize the Board to increase alter and/or vary the remuneration consisting salary, perquisites, allowances etc, including the monetary value thereof as may be permitted or authorized in accordance with the provisions of the Companies Act, 1956, for the time being in force, provided CONTD. Mgmt For For For 11 Ratify, in partial modification of the resolution passed at the AGM held on 31 AUG 2009 and pursuant to Section 61 and other applicable provisions, if any, of the Companies Act, 1956including any statutory modification or re-enactment thereof, for the time being in force , the variation/reallocation in utilization of issue proceedsas specified ; authorize the Board of Committee to do all such acts, deeds and things as may be deemed expedient to give effect to the above resolution Mgmt For For For 12 Approve, pursuant to the provisions of Section 94 and other applicable provisions, if any, of the Companies Act 1956 and the provisions of Memorandum and Articles of association of the Company and subject to any other approval, if required, 99,50,00,000 equity shares of the Company having a nominal face value of INR 10 per shares be sub-divided into 497,50,00,000 equity shares having a nominal face value of INR 2 per share, the authorized capital of the Company shall stand altered and accordingly the Memorandum of Association of the Company be and is hereby altered by deleting the existing Clause V and substituting in its place the specified new and amended Clause Vas specified ; authorize the Board or Committee to do all such acts, deeds and things as may be deemed expedient to give effect to the above resolution Mgmt For For For 13 Amend the Articles 76B and 66B of Articles of association of the Company, pursuant to Section 31 and other applicable provisions, if any, of the Companies Act, 1956including statutory enactment, modifications or re-enactment thereof, for the time being in forceand such other approvals, if any requiredas specified ; authorize the Board or Committee to do all such acts, deeds and things as may be deemed expedient to give effect to the above resolution Mgmt For For For NASPERS LTD Ticker Security ID: Meeting Date Meeting Status CUSIP S53435103 08/27/2010 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the annual financial statements Mgmt For For For 2 Approve the confirmation of dividends Mgmt For For For 3 Approve the Non-Executive Directors remuneration Mgmt For For For 4 Re-appoint PricewaterhouseCoopers Inc as the Auditors Mgmt For For For 5 Appointment of Professor D. Meyer as a Director Mgmt For For For 6 Re-elect Mr. T. Vosloo as a Director Mgmt For For For 7 Re-elect Mr. N.P. Van Heerden as a Director Mgmt For For For 8 Re-elect Mr. H.S.S. Willemse as a Director Mgmt For For For 9 Re-elect Mr. L.N. Jonker as a Director Mgmt For For For 10 Grant authority for placing unissued shares under the control of the Directors Mgmt For For For 11 Approve the issue of shares for cash Mgmt For For For 12 Amend the trust deed of the Naspers Share Incentive Scheme prescribed by Schedule 14 of the JSE Listings Requirements Mgmt For For For 13 Grant special authority for the Board of Directors of Naspers to allot issue and make application to the JSE for the listing of Naspers N ordinary shares to the Naspers group share based incentive schemes Mgmt For For For 14 Authorize the Company or its subsidiaries to acquire N ordinary shares in the Company Mgmt For For For 15 Authorize the Company or its subsidiaries to acquire A ordinary shares in the Company Mgmt For For For 16 Grant authority to implement all resolutions adopted at the AGM Mgmt For For For Noble Group Limited Ticker Security ID: Meeting Date Meeting Status N21 CINS G6542T119 04/29/2011 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Robert TZE Leung Chan Mgmt For For For 4 Elect Ricardo Leiman Mgmt For Against Against 5 Elect Edward Rubin Mgmt For For For 6 Directors' Fees Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For Abstain Against 8 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For For For 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Authority to Repurchase Shares Mgmt For For For 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Authority to Issue Shares Under the Noble Group Share Option Scheme 2004 Mgmt For For For 18 Authority to Issue Shares under Scrip Dividend Plan Mgmt For For For 19 Authority to Issue Shares Under the Noble Group Performance Share Plan Mgmt For Against Against 20 Amendments to Articles Mgmt For Against Against 21 Non-Voting Meeting Note N/A N/A N/A N/A NOBLE GROUP LTD Ticker Security ID: Meeting Date Meeting Status CUSIP G6542T119 09/17/2010 Voted Meeting Type Country of Trade Special Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authorize the Directors of the Company to allot and issue up to 6,177,231 new ordinary shares of HKD 0.25 each in the capital of the Company to Mr. Ricardo Leiman, an Executive Director of the Company, or to such person as he may direct, credited as fully-paid, for the purposes of satisfying part of the remuneration and bonus payable to such Executive Director Mgmt For For For Pacific Rubiales Energy Corp. Ticker Security ID: Meeting Date Meeting Status PRE CUSIP69480U206 05/31/2011 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board Size Mgmt For For For Elect Serafino Iacono Mgmt For For For Elect Miguel de la Campa Mgmt For Withhold Against Elect Ronald Pantin Mgmt For For For Elect Jose Francisco Arata Mgmt For For For Elect German Efromovich Mgmt For For For Elect Neil Woodyer Mgmt For Withhold Against Elect Augusto Lopez Mgmt For For For Elect Miguel Rodriguez Mgmt For Withhold Against Elect Donald Ford Mgmt For For For Elect John Zaozirny Mgmt For Withhold Against Elect Victor Rivera Mgmt For For For Elect Hernan Martinez Mgmt For For For 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For 4 Stock Option Plan Renewal Mgmt For Against Against Pantaloon Retail (India) Ltd Ticker Security ID: Meeting Date Meeting Status PANTALOONR CINS Y6722V140 06/23/2011 Voted Meeting Type Country of Trade Other India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Transfer of Business Mgmt For For For PCD Stores (Group) Ltd Ticker Security ID: Meeting Date Meeting Status CINS G6956E103 05/31/2011 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect Alfred CHAN Kai Tai Mgmt For Against Against 6 Elect Edward TAN Han Kiat Mgmt For For For 7 Elect Tony LAU Kim Yip Mgmt For Against Against 8 Elect Randolph YU Mgmt For Against Against 9 Elect Ainsley TAI Mgmt For Against Against 10 Elect LI Chang Qing Mgmt For Against Against 11 Directors' Fees Mgmt For For For 12 Appointment of Auditor and Authority to Set Fees Mgmt For For For 13 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Issue Repurchased Shares Mgmt For Against Against PCD STORES (GROUP) LTD Ticker Security ID: Meeting Date Meeting Status CUSIP G6956E103 09/10/2010 Voted Meeting Type Country of Trade Special Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 (a)Approve to confirm, (i) the Deed of Termination and amendmentas defined and described in the circular to the shareholders of the Company dated 25 AUG 2010and the execution thereof and implementation of the transactions thereunder, and (ii) the Acquisition Agreementas defined and described in the circular to the shareholders of the Company dated 25 AUG 2010and the execution thereof and implementation of the transactions thereunder, (b)To authorize any director of the Company to sign, execute, perfect anddeliver all such documents and do all such deeds, acts, matters and thingsas he may in his absolute discretion consider Mgmt For For For Petroleo Brasileiro S.A. - Petrobras Ticker Security ID: Meeting Date Meeting Status PETR3 CUSIP71654V408 04/04/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For For For 2 Merger by Absorption Mgmt For For For Petroleo Brasileiro S.A. - Petrobras Ticker Security ID: Meeting Date Meeting Status PETR3 CUSIP71654V408 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Capital Expenditure Budget Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Election of Directors Mgmt For For For 5 Election of Chairman of the Board of Directors Mgmt For For For 6 Election of Supervisory Council Members Mgmt For For For 7 Remuneration Report Mgmt For For For 8 Capitalization of Reserves Mgmt For For For PETROLEO BRASILEIRO S.A. - PETROBRAS Ticker Security ID: Meeting Date Meeting Status PBR CUSIP 71654V408 08/12/2010 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 RATIFYING THE ENGAGEMENT OF PRICEWATERHOUSECOOPERS CORPORATE FINANCE & RECOVERY LTDA. (PWC"), TO PREPARE A VALUATION REPORT OF 4 (FOUR) LETRAS FINANCEIRAS DO TESOURO (FEDERAL TREASURY BILLS) ISSUED BY THE BRAZILIAN FEDERAL GOVERNMENT (THE "VALUATION REPORT"), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT " Mgmt For For For 2 APPROVING THE CRITERIA AND METHODOLOGY TO ESTABLISH THE VALUE OF THE LFTS, AS PROPOSED BY PWC IN THE VALUATION REPORT (THE VALUATION CRITERIA") " Mgmt For For For 3 DELEGATING AUTHORITY TO THE BOARD OF DIRECTORS OF THE COMPANY TO RATIFY THE FINAL VALUE OF EACH OF THE LFTS SERIES, AS APPEAR IN THE VALUATION REPORT PURSUANT TO THE VALUATION CRITERIA Mgmt For For For Ports Design Limited Ticker Security ID: Meeting Date Meeting Status CINS G71848124 05/27/2011 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Appointment of Auditor and Authority to Set Fees Mgmt For For For 6 Elect Edward TAN Han Kiat Mgmt For For For 7 Elect Alfred CHAN Kai Tai Mgmt For Against Against 8 Elect Pierre Bourque Mgmt For For For 9 Elect Julie Enfield Mgmt For Against Against 10 Elect Rodney Cone Mgmt For Against Against 11 Elect Valarie FONG Wei Lynn Mgmt For For For 12 Elect Peter Bromberger Mgmt For Against Against 13 Directors' Fees Mgmt For For For 14 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 15 Authority to Repurchase Shares Mgmt For For For 16 Authority to Issue Repurchased Shares Mgmt For Against Against PT Bank Rakyat Indonesia Ticker Security ID: Meeting Date Meeting Status BBRI CINS Y0697U112 04/28/2011 Voted Meeting Type Country of Trade Annual Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Annual Report Mgmt For For For 2 Ratification of Annual Report and Community Development Program Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For Abstain Against 4 Directors' Fees Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Related Party Transactions Mgmt For Abstain Against 7 Election of Directors Mgmt For Abstain Against PT BK RAKYAT Ticker Security ID: Meeting Date Meeting Status CUSIP Y0697U104 11/24/2010 Voted Meeting Type Country of Trade Special Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval to acquire the shares owned by Plantation Pension Fund [DAPENBUN] minimum 76% in Pt Bank Agroniaga TBK including acquisition design concept and acquisition deed Mgmt For For For 2 Approval the stock split and the change of Article of Association Chapter 4 relating with the stock split Mgmt For For For PT Borneo Lumbung Energi & Metal TBK Ticker Security ID: Meeting Date Meeting Status BORN CINS Y711AR104 06/10/2011 Voted Meeting Type Country of Trade Annual Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For Abstain Against 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For 4 Directors' Fees Mgmt For Abstain Against 5 Election of Directors (Slate) Mgmt For Abstain Against 6 Reports on Utilization Fund Mgmt For Abstain Against PT Bumi Resources Ticker Security ID: Meeting Date Meeting Status BUMI CINS Y7122M110 06/27/2011 Voted Meeting Type Country of Trade Annual Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Directors' Report Mgmt For For For 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Appointment of Auditor and Authority to Set Fees Mgmt For For For PT Bumi Resources Ticker Security ID: Meeting Date Meeting Status BUMI CINS Y7122M110 06/27/2011 Voted Meeting Type Country of Trade Special Indonesia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Borrowing Mgmt For Abstain Against 2 Amendments to Articles Mgmt For Abstain Against Qin Jia Yuan Media Services Co Ticker Security ID: Meeting Date Meeting Status CINS G7304D102 03/21/2011 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Maria LEUNG Fung Yee Mgmt For For For 5 Elect Gary TSE Wai Kuen Mgmt For For For 6 Elect Bernard YIU Yan Chi Mgmt For Against Against 7 Elect TSIANG Hoi Fong Mgmt For For For 8 Elect YEUNG Ching Wan Mgmt For For For 9 Elect Dennis LAM Haw Shun Mgmt For For For 10 Elect Pansy HO Chiu King Mgmt For Against Against 11 Elect Douglas Flynn Mgmt For Against Against 12 Elect Stanley THOMAS Mgmt For For For 13 Elect Lincoln PAN Lin Feng Mgmt For For For 14 Elect Peter ZALDIVAR Mgmt For For For 15 Elect SU Xiao Shan Mgmt For For For 16 Elect Wayne Chou Mgmt For For For 17 Directors' Fees Mgmt For For For 18 Appointment of Auditor and Authority to Set Fees Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 21 Authority to Issue Repurchased Shares Mgmt For Against Against 22 Non-Voting Meeting Note N/A N/A N/A N/A Qin Jia Yuan Media Services Co Ticker Security ID: Meeting Date Meeting Status CINS G7304D102 03/21/2011 Voted Meeting Type Country of Trade Special Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Equity Grant: 3,500,000 Shares to Dennis LAM Haw Shun, Non-executive Director Mgmt For Against Against 4 Equity Grant: 6,000,000 Shares to Gary TSE Wai Kuen, COO Mgmt For Against Against 5 Equity Grant: 20,000,000 Shares to Maria LEUNG Anita Fun Yee, CEO Mgmt For Against Against 6 Non-Voting Meeting Note N/A N/A N/A N/A QIN JIA YUAN MEDIA SERVICES CO LTD Ticker Security ID: Meeting Date Meeting Status CUSIP G7304D102 03/21/2011 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 To receive and consider the audited Consolidated Financial Statements and the Reports of the Directors and Auditors for the year ended 30 September 2010 Mgmt For For For 2 To declare a final dividend for the year ended 30 September 2010 Mgmt For For For 3 To re-elect Dr. Leung Anita Fung Yee Maria as Director Mgmt For For For 4 To re-elect Mr. Tse Wai Kuen, Gary as Director Mgmt For For For 5 To re-elect Mr. Yiu Yan Chi, Bernard as Director Mgmt For For For 6 To re-elect Mr. Tsiang Hoi Fong as Director Mgmt For For For 7 To re-elect Mr. Yeung Ching Wan as Director Mgmt For For For 8 To re-elect Mr. Lam Haw Shun, Dennis, JP as Director Mgmt For For For 9 To re-elect Ms. Ho Chiu King, Pansy Catilina as Director Mgmt For For For 10 To re-elect Mr. Flynn Douglas Ronald as Director Mgmt For For For 11 To re-elect Mr. Stanley Emmett Thomas as Director Mgmt For For For 12 To re-elect Mr. Lincoln Pan Lin Feng as Director Mgmt For For For 13 To re-elect Mr. Peter Alphonse Zaldivar as Director Mgmt For For For 14 To re-elect Mr. Su Xiao Shan as Director Mgmt For For For 15 To re-elect Mr. Wayne Chou as Director Mgmt For For For 16 To authorise the Board of Directors to fix the remuneration of the Directors Mgmt For For For 17 To re-appoint KPMG as Auditors and authorise the Directors to fix their remuneration Mgmt For For For 18 Ordinary Resolution in item No. 5 of the Notice of Annual General Meeting. (To give a general mandate to the Directors to repurchase shares of the Company) Mgmt For For For 19 Ordinary Resolution in item No. 6 of the Notice of Annual General Meeting. (To give a general mandate to the Directors to issue new shares of the Company) Mgmt For For For 20 Ordinary Resolution in item No. 7 of the Notice of Annual General Meeting. (To extend the general mandate to be given to the Directors to issue new shares) Mgmt For For For QUEENCO LEISURE INTERNATIONAL LTD. Ticker Security ID: Meeting Date Meeting Status CUSIP 74824B203 11/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPOINTMENT OF YIGAL ZILKHA AS MEMBER OF THE BOARD OF DIRECTOR Mgmt For For For 2 APPOINTMENT OF EFFY ABOUDY AS MEMBER OF THE BOARD OF DIRECTOR Mgmt For For For 3 APPOINTMENT OF YITCHAK SHWARTZ AS MEMBER OF THE BOARD OF DIRECTOR Mgmt For For For 4 APPOINTMENT OF ALIZA (ALICIA) ROTBARD (AS A STATUTORY EXTERNAL DIRECTOR) AS MEMBER OF THE BOARD OF DIRECTOR Mgmt For For For 5 APPROVAL OF REMUNERATION OF MS. ALIZA (ALICIA) ROTBARD, SUBJECT TO HER APPOINTMENT A STATUTORY EXTERNAL DIRECTOR. Mgmt For For For 6 RE-APPOINTMENT OF BRIGHTMAN ALMAGOR ZOHAR, A MEMBER OF DELOITTE TOUCHE TOHMATSU, AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE YEAR ENDED 31 DECEMBER 2' REMUNERATION. Mgmt For For For Renhe Commercial Holdings Company Limited Ticker Security ID: Meeting Date Meeting Status CINS G75004104 06/23/2011 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect ZHANG Dabin Mgmt For Against Against 6 Elect WANG Luding Mgmt For Against Against 7 Elect WANG Chunrong Mgmt For Against Against 8 Elect Anthony FAN Ren Da Mgmt For Against Against 9 Elect WANG Yifu Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Appointment of Auditor and Authority to Set Fees Mgmt For For For 12 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Issue Repurchased Shares Mgmt For Against Against 15 Non-Voting Meeting Note N/A N/A N/A N/A Rexlot Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS G7541U107 06/29/2011 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect YUEN Wai Ho Mgmt For For For 6 Elect LEE Ka Lun Mgmt For For For 7 Directors' Fees Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 11 Authority to Issue Repurchased Shares Mgmt For Against Against 12 Refreshment of the Share Option Scheme Mgmt For Against Against ROLTA INDIA LTD Ticker Security ID: Meeting Date Meeting Status CUSIP Y7324A112 11/24/2010 Voted Meeting Type Country of Trade Annual India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 To receive, consider and adopt the Audited Balance Sheet as at June 30, 2010, the Profit and Loss Account for the year ended on that date, the cash flow statement for the year ended on that date and the reports of the Board of Directors and the Auditors thereon Mgmt For For For 2 To declare Dividend of INR 3.25 per Equity Share for the Financial year ended June 30, 2010 Mgmt For For For 3 To appoint a Director in place of Mr. R. R. Kumar, who retires by rotation at this meeting and being eligible, offers himself for re-appointment Mgmt For For For 4 To appoint a Director in place of Lt. Gen. J. S. Dhillon (Retd.), who retires by rotation at this meeting and being eligible, offers himself for re-appointment Mgmt For For For 5 To re-appoint M/s Khandelwal Jain & Co., Chartered Accountants, (ICAI Registration No. 105049W) as Auditors of the Company, who retire at the conclusion of this annual general meeting, to hold office till the conclusion of the next annual general meeting, with authority to the Board of Directors of the Company to fix their remuneration Mgmt For For For 6 Resolved that Mr. T. C. Venkat Subramanian, who was appointed by the Board of Directors as Additional Director of the Company, and who holds office under Section 260 of the Companies Act, 1956, up to the date of this annual general meeting and in respect of whom the Company has received a notice in writing proposing his candidature for the office of a Director, be and is hereby appointed as a Director of the Company Mgmt For For For 7 Resolved that, in accordance with the provision of Section 81 (1A) and all the other applicable provision, if any, of the Companies Act, 1956 (including any statutory modification(s) or re-enactment thereof for the time being in force and as may be enacted from time to time) and in accordance with the provision of Foreign Exchange Management Act,1999 and Foreign Currency Convertible Bonds and Ordinary Shares (through Depository Receipt Mechanism) Scheme 1993 as amended up-to-date and in accordance with the provision of the Article of Association of the Company and the provision of Listing Agreements entered into by the Company with the Stock Exchange where the shares of the Company are listed and rules, guidelines and regulation, if any, as may be prescribed by Securities and Exchange Board of India (SEBI), CONTD Mgmt For For For Rossi Residencial S.A. Ticker Security ID: Meeting Date Meeting Status RSID3 CINS P8172J106 04/29/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Profit Sharing Mgmt For Against Against 7 Election of Directors Mgmt For For For 8 Election of Supervisory Council Mgmt For For For 9 Remuneration Policy Mgmt For For For Rossi Residencial S.A. Ticker Security ID: Meeting Date Meeting Status RSID3 CINS P8172J106 04/29/2011 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Authority to Issue Debentures Mgmt For For For 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Amend Article 5 Mgmt For For For 5 Amend Article 6 Mgmt For For For 6 Amendment to the Restricted Stock Option Plan Mgmt For Abstain Against 7 Amendments to the Stock Option Plan Mgmt For Abstain Against 8 Non-Voting Meeting Note N/A N/A N/A N/A 9 Non-Voting Meeting Note N/A N/A N/A N/A Rossi Residencial S.A. Ticker Security ID: Meeting Date Meeting Status RSID3 CINS P8172J106 06/13/2011 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Waiving of Requirements and Election of Victor Hugo dos Santos Pinto Mgmt For For For 3 Rectification of Qualification of Renato Ribeiro Fortes Abucham Mgmt For For For 4 Rectification of Allocation of Profits/Dividends Mgmt For For For 5 Non-Voting Meeting Note N/A N/A N/A N/A 6 Non-Voting Meeting Note N/A N/A N/A N/A Samsung Card Comp Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y7T70U105 03/18/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Profits/Dividends Mgmt For For For 2 Election of Directors (Slate) Mgmt For For For 3 Election of Audit Committee Members (Slate) Mgmt For For For 4 Directors' Fees Mgmt For For For 5 Non-Voting Meeting Note N/A N/A N/A N/A Samsung Electronics Co., Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y74718100 03/18/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Profits/Dividends Mgmt For For For 2 Directors' Fees Mgmt For Against Against Sberbank Rossii OAO Ticker Security ID: Meeting Date Meeting Status SBER CINS X76318108 06/03/2011 Voted Meeting Type Country of Trade Annual Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Annual Report Mgmt For For For 2 Financial Statements Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Appointment of Auditor Mgmt For For For 5 Non-Voting Meeting Note N/A N/A N/A N/A 6 Elect Herman Gref Mgmt For Abstain Against 7 Elect Sergey Guriev Mgmt For For For 8 Elect Mikhail E. Dmitriev Mgmt For For For 9 Elect Bella Zlatkis Mgmt For Abstain Against 10 Elect Nadezhda Ivanova Mgmt For Abstain Against 11 Elect Sergey Ignatiev Mgmt For Abstain Against 12 Elect Georgy Luntovsky Mgmt For Abstain Against 13 Elect Mikhail Matovnikov Mgmt For For For 14 Elect Vladimir Mau Mgmt For Abstain Against 15 Elect Anna Popova Mgmt For Abstain Against 16 Elect Alessandro Profumo Mgmt For Abstain Against 17 Elect Alexey Savatyugin Mgmt For Abstain Against 18 Elect Rair Simonyan Mgmt For For For 19 Elect Sergey H. Sinelnikov-Murylev Mgmt For Abstain Against 20 Elect Valery Tkachenko Mgmt For Abstain Against 21 Elect Alexey Ulyukaev Mgmt For Abstain Against 22 Elect Sergei Shvetsov Mgmt For Abstain Against 23 Elect Vladimir Volkov Mgmt For For For 24 Elect Maxim Dolzhnikov Mgmt For For For 25 Elect Lyudmila Zinina Mgmt For For For 26 Elect Yulia Isakhanova Mgmt For For For 27 Elect Dmitry Kondratenko Mgmt For For For 28 Elect Alexei Minenko Mgmt For For For 29 Elect Olga Polyakova Mgmt For For For 30 Elect Herman Gref as Company's President Mgmt For For For 31 Directors and Audit Commission Members' Fees Mgmt For For For 32 Amendments to Charter Mgmt For For For Shinsegae Company Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y77538109 03/18/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Profits/Dividends Mgmt For For For 2 Spin-off Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Election of Directors (Slate) Mgmt For Against Against 5 Election of Audit Committee Members (Slate) Mgmt For Against Against 6 Directors' Fees Mgmt For For For Shriram Transport Finance Company Limited Ticker Security ID: Meeting Date Meeting Status STFC CINS Y7758E119 06/24/2011 Voted Meeting Type Country of Trade Annual India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Arun Duggal Mgmt For For For 4 Elect Ranvir Dewan Mgmt For Against Against 5 Elect S. Venkatakrishnan Mgmt For For For 6 Appointment of Auditor and Authority to Set Fees Mgmt For For For 7 Amendment to Borrowing Powers Mgmt For For For 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Authority to Mortgage Assets Mgmt For For For 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Amendments to Articles Mgmt For For For 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Non-Voting Agenda Item N/A N/A N/A N/A 19 Non-Voting Agenda Item N/A N/A N/A N/A 20 Non-Voting Agenda Item N/A N/A N/A N/A 21 Non-Voting Agenda Item N/A N/A N/A N/A 22 Non-Voting Agenda Item N/A N/A N/A N/A 23 Non-Voting Agenda Item N/A N/A N/A N/A Sinpas Gayrimenkul Yatirim Ortakligi A.S. Ticker Security ID: Meeting Date Meeting Status SNGYO CINS M84670104 05/03/2011 Voted Meeting Type Country of Trade Special Turkey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Opening; Election of Presiding Chairman; Minutes Mgmt For For For 3 Reports Mgmt For For For 4 Charitable Donations Mgmt For For For 5 Accounts Mgmt For For For 6 Increase in Authorized Capital Mgmt For For For 7 Authority to Repurchase Shares Mgmt For For For 8 Ratification of Board Acts Mgmt For For For 9 Ratification of Statutory Auditors' Acts Mgmt For For For 10 Election of Directors Mgmt For For For 11 Election of Statutory Auditors Mgmt For Abstain Against 12 Directors' Fees Mgmt For Abstain Against 13 Related Party Transactions Mgmt For For For 14 Appointment of Auditor Mgmt For For For 15 Closing; Wishes Mgmt For For For Taiwan Hon Chuan Enterprise Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y8421M108 06/15/2011 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Accounts and Reports Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For For For 10 Elect DAI Hung-Chuan Mgmt For For For 11 Elect TSAO Hsih-Chung Mgmt For For For 12 Elect LIN Chuan-Nui Mgmt For For For 13 Elect Representative of China Development Industry Bank Mgmt For For For 14 Elect LIU Yun-Chang Mgmt For Against Against 15 Elect Chang Chun-Shu Mgmt For For For 16 Elect TAI Hong-I Mgmt For Against Against 17 Elect LIN Chuh-Chih (Supervisor) Mgmt For For For 18 Elect TSAO Hong-Yu (Supervisor) Mgmt For Against Against 19 Elect Representative of Hsih-Yueh Development Co. Ltd (Supervisor) Mgmt For For For 20 Non-Compete Restrictions for Directors Mgmt For Against Against 21 Extraordinary motions Mgmt For Against Against Taiwan Semiconductor Manufacturing Ticker Security ID: Meeting Date Meeting Status CINS Y84629107 06/09/2011 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Amendments to Procedural Rules: Capital Loans and Endorsements/Guarantees Mgmt For For For 7 Approve Spin-off Mgmt For For For 8 Elect Gregory C. Chow Mgmt For For For 9 Elect Kok-Choo Chen Mgmt For For For 10 Extraordinary motions Mgmt For Against Against 11 Non-Voting Meeting Note N/A N/A N/A N/A 12 Non-Voting Meeting Note N/A N/A N/A N/A 13 Non-Voting Meeting Note N/A N/A N/A N/A TATA STEEL LTD, MUMBAI Ticker Security ID: Meeting Date Meeting Status CUSIP Y8547N139 08/13/2010 Voted Meeting Type Country of Trade Annual India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive and adopt the Audited profit and loss account for the YE 31 MAR 2010 and the balance sheet as at that date together with the report of the Board of Directors and the Auditors thereon Mgmt For For For 2 Declare the interim dividend on the 2% Cumulative Convertible Preference Shares Mgmt For For For 3 Declare a dividend on ordinary shares Mgmt For For For 4 Re-appoint Mr. S.M. Palia as a Director, who retires by rotation Mgmt For For For 5 Re-appoint Mr. Suresh Krishna as a Director, who retires by rotation Mgmt For For For 6 Re-appoint Mr. Ishaat Hussain as a Director, who retires by rotation Mgmt For For For 7 Re-appoint Mr. Andrew Robb as a Director, who retires by rotation Mgmt For For For 8 Appointment of the Auditors and approve to fix their remuneration Mgmt For For For 9 PLEASE NOTE THAT THIS IS A SHAREHOLDERS RESOLUTION BUT THE MANAGEMENT BOARD OF THE COMPANY RECOMMENDS THAT THE SHAREHOLDERS VOTE FOR" THIS RESOLUTION: Appointment of Mr. B. Muthuraman as a Director, who was appointed an Additional Director of the Company by the Board of Directors With effect from 01 OCT 2009 under Section 260 of the Companies Act, 1956, the Act and who holds office up to the date of the forthcoming AGM but who is eligible for appointment and in respect of whom the Company has received in writing from a Member proposing his candidature for the office of Director under the provisions of Section 257 of the Act " Mgmt For For For 10 Approve, pursuant to Sections 198, 269, 309 and other applicable provisions, if any, of the Companies Act, 1956 the Act , as amended or re-enacted from time to time, read with Schedule XIII of the Act, the appointment and terms of remuneration of Mr. H. M. Nerurkar, Managing Director of the Company for the period from 01 OCT 2009 to 31 OCT 2013 as specified, including the remuneration to be paid in the event of loss or in adequacy of profits in any FY, with liberty to the Directors to alter and vary the terms and conditions of the said appointment in such manner as may be agreed to between the Directors and Mr. H. M. Nerurkar; authorize the Board to take all such steps as may be necessary, proper and expedient to give effect to this resolution Mgmt For For For 11 Re-appoint, pursuant to the provisions of Section 228 and other applicable provisions, if any, of the Companies Act, 1956, the Act , Messrs. Deloitte & Touche, Singapore, as the Branch Auditors of the Singapore Branch of the Company to hold office from the conclusion of this meeting up to the conclusion of the next AGM of the Company and to examine and Audit the books of account of the Branch Office of the Company located at Singapore for the FY 2010-11 on such remuneration as may be mutually agreed upon between the Board of Directors and the Branch Auditors, plus reimbursement of applicable taxes, out-of-pocket, traveling and living expenses, incurred in connection with the Audit; authorize the Board of Directors of the Company, pursuant to the provisions of Section 228 and other applicable provisions, if any, of the Act, to appoint as Branch Auditors of any branch office which may be opened hereafter in India or abroad in consultation with the Company's Auditors, any person qualified to act as Branch Auditor within the provisions of the said Section 228 of the Act and to fix their remuneration Mgmt For For For TATA STEEL LTD, MUMBAI Ticker Security ID: Meeting Date Meeting Status CUSIP Y8547N139 12/22/2010 Voted Meeting Type Country of Trade Other India Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Ordinary Resolution for increase in the Authorized Share Capital of the Company from INR 8000,00,00,000 (Rupees Eight Thousand Crores) to INR 8350,00,00,000 (Rupees Eight Thousand Three Hundred Fifty Crores) by creation of 35,00,00,000 (Thirty-five Thousand Crores) 'A' Ordinary Shares of INR 10 (Ten) each Mgmt For For For 2 Special Resolution for alternation of the Memorandum and Articles of Association of the Company for increase in the Authorized Share Capital (as above) and for incorporation of provisions relating to 'A' Ordinary Shares Mgmt For For For 3 Special Resolution for raising of additional long term resources not exceeding INR 7000,00,00,000 (Rupees Seven Thousand Crores) Mgmt For For For Tencent Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS G87572148 05/11/2011 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect Martin LAU Chi Ping Mgmt For For For 6 Elect Antonie Roux Mgmt For Against Against 7 Directors' Fees Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Repurchased Shares Mgmt For Against Against 12 Employee Incentive Schemes Mgmt For Abstain Against THE DAEGU BANK LTD Ticker Security ID: Meeting Date Meeting Status CUSIP Y1859G115 01/31/2011 Voted Meeting Type Country of Trade Special Korea, Republic Of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of stock transfer Mgmt For For For 2 Approval of amendment of conditions of stock options Mgmt For For For The Daegu Bank Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y1859G115 03/18/2011 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Allocation of Profits/Dividends Mgmt For For For 2 Election of Directors (Slate) Mgmt For For For 3 Election of Audit Committee Members (Slate) Mgmt For For For Tisco Financial Group PCL (fka Tisco Bank PCL) Ticker Security ID: Meeting Date Meeting Status TISCO CINS Y8843E171 04/21/2011 Voted Meeting Type Country of Trade Annual Thailand Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Approve Meeting Minutes Mgmt For For For 5 Ratification of Board Acts Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Election of Directors Mgmt For For For 9 Elect Pliu Mangkornkanok Mgmt For For For 10 Elect Hon Kit Shing Mgmt For For For 11 Elect Oranuch Apisaksirikul Mgmt For For For 12 Elect Krisna Theravuthi Mgmt For For For 13 Elect Angkarat Priebjrivat Mgmt For For For 14 Elect Panada Kanokwat Mgmt For For For 15 Elect Pranee Tinakorn Mgmt For For For 16 Elect Patareeya Benjapholchai Mgmt For For For 17 Elect Nitus Patrayotin Mgmt For Against Against 18 Elect Hirohiko Nomura Mgmt For Against Against 19 Elect Danny Suen Kam Yim Mgmt For For For 20 Elect Suthas Ruangmanamongkol Mgmt For For For 21 Directors' Fees Mgmt For For For 22 Appointment of Auditor and Authority to Set Fees Mgmt For For For 23 Acquisition of TISCO Leasingfrom TISCO Bank Mgmt For For For 24 Acknowledge Progress of Acquisition Mgmt For For For 25 Amendments to Articles Mgmt For For For Trinity Limited Ticker Security ID: Meeting Date Meeting Status CINS G90624100 06/01/2011 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect William FUNG Kwok Lun Mgmt For Against Against 6 Elect Sabrina FUNG Wing Yee Mgmt For For For 7 Elect Michael LEE Tze Hau Mgmt For For For 8 Elect Danny LAU Sai Wing Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Repurchased Shares Mgmt For Against Against TSINGTAO BREWERY CO., LTD. Ticker Security ID: Meeting Date Meeting Status CUSIP Y8997D102 02/18/2011 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 To consider and approve the resolution regarding the dismissal of PricewaterhouseCoopers being the Company's overseas auditor Mgmt For Abstain Against 2 To consider and approve the resolution regarding the company providing guarantees to the bank facilities of tsingtao brewery (hong kong ) trade company limited Mgmt For For For Tsingtao Brewery Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y8997D102 02/18/2011 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Resignation of Auditor Mgmt For For For 3 Provision of Guarantees Mgmt For Abstain Against Uni-President Enterprises Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y91475106 06/23/2011 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Investment in Mainland China Mgmt For For For 9 Authority to Increase Paid-in Capital Mgmt For For For 10 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 11 Amendments to Articles Mgmt For For For 12 Amendments to Procedural Rules: Board Meetings Mgmt For For For 13 Amendments to Procedural Rules: Elections of Directors & Supervisors Mgmt For For For 14 Amendments to Procedural Rules: Shareholder Meetings Mgmt For For For 15 Extraordinary motions Mgmt For Against Against Vale Fertilizantes SA Ticker Security ID: Meeting Date Meeting Status FFTL CINS P39589117 04/29/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Capital Expenditure Budget Mgmt For For For 7 Election of Directors Mgmt For For For 8 Non-Voting Agenda Item N/A N/A N/A N/A Vale SA Ticker Security ID: Meeting Date Meeting Status VALE5 CINS P9661Q148 04/19/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends and Capital Expenditure Budget Mgmt For For For 7 Election of Directors Mgmt For Against Against 8 Election of Supervisory Council Mgmt For For For 9 Remuneration Policy Mgmt For Against Against Vale SA Ticker Security ID: Meeting Date Meeting Status CINS P9661Q148 05/18/2011 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Capitalization of Reserves Mgmt For For For 5 Non-Voting Meeting Note N/A N/A N/A N/A Wistron Neweb Ticker Security ID: Meeting Date Meeting Status CINS Y96739100 06/17/2011 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Authority to Increase Paid-in Capital Mgmt For For For 9 Amendments to Articles Mgmt For Against Against 10 Amendments to Procedural Rules :Election of Directors and Supervisors Mgmt For For For 11 Elect LIN Hsien-Ming Mgmt For Against Against 12 Elect LIN Fu-Chien Mgmt For For For 13 Elect HSIEH Hong-Po Mgmt For For For 14 Elect GAU Jiahn-Rong Mgmt For For For 15 Elect WU Kun Yi Mgmt For For For 16 Elect CHANG Kuang-Yau (Independent Director) Mgmt For For For 17 Elect PENG Song-Tsuen (Independent Director) Mgmt For For For 18 Elect HUNG Yung-Chen (Independent Director) Mgmt For For For 19 Elect PENG Chin-Bing Mgmt For For For 20 Amendments to Procedural Rules for Endorsements/Guarantees Mgmt For For For 21 Amendments to Procedural Rules for Capital Loans Mgmt For For For 22 Amendments to Procedural Rules :Asset Acquisition and Disposal Mgmt For For For 23 Amendments to Policy and Procedures Governing Foreign Exchange Risk Management Mgmt For For For 24 Amendments to Procedural Rules for Long-term and Short-term Investment Management Mgmt For For For 25 Non-Compete Restrictions for Directors Mgmt For Against Against 26 Extraordinary Motions Mgmt For Against Against 27 Non-Voting Agenda Item N/A N/A N/A N/A X5 Retail Group N.V. (fka Pyaterochka Holding NV) Ticker Security ID: Meeting Date Meeting Status FIVE CINS 98387E205 02/22/2011 Voted Meeting Type Country of Trade Special Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Appointment of Kieran Balfe as CFO Mgmt For For For 3 Non-Voting Agenda Item N/A N/A N/A N/A X5 Retail Group N.V. (fka Pyaterochka Holding NV) Ticker Security ID: Meeting Date Meeting Status FIVE CINS 98387E205 06/20/2011 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Corporate Governance Update Mgmt For For For 4 Reserves and Dividends Policy Mgmt For For For 5 Annual Report Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Ratification of Management Board Acts Mgmt For For For 8 Ratification of Supervisory Board Acts Mgmt For For For 9 Elect Andrei Gusev Mgmt For For For 10 Elect FrankLhoest Mgmt For For For 11 Amendment to Remuneration Policy Mgmt For For For 12 Supervisory Board Fees Mgmt For Against Against 13 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 14 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 15 Authority to Repurchase Shares Mgmt For For For 16 Amendments to Articles Mgmt For For For 17 Appointment of Auditor Mgmt For For For 18 Non-Voting Agenda Item N/A N/A N/A N/A Xinyi Glass Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS G9828G108 05/06/2011 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect LEE Yin Yee Mgmt For Against Against 6 Elect TUNG Ching Bor Mgmt For For For 7 Elect TUNG Ching Sai Mgmt For Against Against 8 Elect LEE Shing Kan Mgmt For Against Against 9 Elect LI Ching Wai Mgmt For Against Against 10 Directors' Fees Mgmt For For For 11 Appointment of Auditor and Authority to Set Fees Mgmt For For For 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 14 Authority to Issue Repurchased Shares Mgmt For Against Against 15 Non-Voting Meeting Note N/A N/A N/A N/A Fund Name : VIP Global Hard Assets Date of fiscal year end: 06/30/2011 Afren plc Ticker Security ID: Meeting Date Meeting Status AFR CINS G01283103 06/06/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Osman Shahenshah Mgmt For For For 4 Elect Shahid Ullah Mgmt For For For 5 Appointment of Auditor and Authority to Set Fees Mgmt For Against Against 6 Amendment to Share Option Scheme Mgmt For For For 7 Amendment to Performance Share Plan Mgmt For For For 8 Employee Benefit Trust Mgmt For For For 9 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Set General Notice Meeting Period at 14 Days Mgmt For Against Against 13 Non-Voting Meeting Note N/A N/A N/A N/A AFREN PLC Ticker Security ID: Meeting Date Meeting Status CUSIP G01283103 09/21/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the proposed acquisition of Black Marlin Energy Holdings Limited to be effected pursuant to scheme of arrangement as specified in the Circular dated 24 AUG 2010 Mgmt For For For AFRICAN MINERALS LTD Ticker Security ID: Meeting Date Meeting Status CUSIP G0114P100 08/20/2010 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the Company's Annual Report which contains the audited consolidated financial statements as at and for the FYE 31 DEC 2009, and the Auditors' report thereon Mgmt For For For 2 Re-appoint Shipleys LLP as the Independent Auditors to the Company for the ensuing year and that remuneration of the Auditors be fixed by the Board of Directors Mgmt For For For 3 Approve the adoption of the By-laws of the Company as amended in accordance with the schedule attached to this Form of Proxy and approved by the Board of Directors Mgmt For For For 4 Appointment of Alan Stephen Watling to the Board of Directors of the Company, so to serve until the AGM for the YE 31 DEC 2012 Mgmt For For For 5 Appointment of Craig Russell Smith to the Board of Directors of the Company, so to serve until the AGM for the YE 31 DEC 2012 Mgmt For For For 6 Appointment of William Murray John to the Board of Directors of the Company, so to serve until the AGM for the YE 31 DEC 2012 Mgmt For For For 7 Appointment of Dermot George John Coughlan to the Board of Directors of the Company, so to serve until the AGM for the YE 31 DEC 2012 Mgmt For For For 8 Approve to increase the authorized share capital of the Company from USD 3,600,000 divided into 350,000,000 common shares of par value USD 0.01 each Common Sharesand 100,000,000 preferred shares of par value USD 0.001 each Preferred Sharesto USD 5,100,000 by the creation of 150,000,000 Common Shares of par value USD 0.01 each, such shares being subject to the By-laws and ranking pari passu in all respects with the existing Common Shares of the Company Mgmt For For For Agnico-Eagle Mines Limited Ticker Security ID: Meeting Date Meeting Status AEM CUSIP008474108 04/29/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Leanne Baker Mgmt For For For Elect Douglas Beaumont Mgmt For For For Elect Sean Boyd Mgmt For For For Elect Martine Celej Mgmt For For For Elect Clifford Davis Mgmt For For For Elect Robert Gemmell Mgmt For For For Elect Bernard Kraft Mgmt For For For Elect Mel Leiderman Mgmt For For For Elect James Nasso Mgmt For For For Elect Sean Riley Mgmt For For For Elect J. Merfyn Roberts Mgmt For For For Elect Eberhard Scherkus Mgmt For For For Elect Howard Stockford Mgmt For For For Elect Pertti Voutilainen Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Amendment to the Stock Option Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For Against Against Alpha Natural Resources, Inc. Ticker Security ID: Meeting Date Meeting Status ANR CUSIP02076X102 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Quillen Mgmt For For For Elect William Crowley, Jr. Mgmt For For For Elect Kevin Crutchfield Mgmt For For For Elect E. Linn Draper, Jr. Mgmt For For For Elect Glenn Eisenberg Mgmt For For For Elect P. Michael Giftos Mgmt For For For Elect Joel Richards, III Mgmt For For For Elect James Roberts Mgmt For For For Elect Ted Wood Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding Pollution Report ShrHldr Against Against For Alpha Natural Resources, Inc. Ticker Security ID: Meeting Date Meeting Status ANR CUSIP02076X102 06/01/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Stock Mgmt For For For 2 Acquisition Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For Anadarko Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status APC CUSIP032511107 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Butler, Jr. Mgmt For Against Against 2 Elect Kevin Chilton Mgmt For For For 3 Elect Luke Corbett Mgmt For For For 4 Elect H. Paulett Eberhart Mgmt For For For 5 Elect Preston Geren, III Mgmt For For For 6 Elect John Gordon Mgmt For For For 7 Elect James Hackett Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Advisory Vote on Executive Compensation Mgmt For Against Against 10 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 11 Shareholder Proposal Regarding Adopting Gender Identity and Expression Anti-Bias Policy ShrHldr Against Against For 12 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 13 Shareholder Proposal Regarding Compensation in the Event of a Change of Control ShrHldr Against For Against 14 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Against Antofagasta plc Ticker Security ID: Meeting Date Meeting Status ANTO CINS G0398N128 06/08/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Jean-Paul Luksic Mgmt For For For 5 Elect Charles Bailey Mgmt For For For 6 Elect Gonzalo Menendez Duque Mgmt For Against Against 7 Elect Ramon Jara Mgmt For Against Against 8 Elect Guillermo Luksic Craig Mgmt For Against Against 9 Elect Juan Claro Mgmt For For For 10 Elect William Hayes Mgmt For For For 11 Elect Hugo Dryland Mgmt For Against Against 12 Elect Timothy Baker Mgmt For For For 13 Appointment of Auditor and Authority to Set Fees Mgmt For For For 14 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 15 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 16 Authority to Repurchase Shares Mgmt For For For 17 Authority to Set General Meeting Notice Period at 14 Days Mgmt For Against Against Apache Corporation Ticker Security ID: Meeting Date Meeting Status APA CUSIP037411105 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect G. Steven Farris Mgmt For For For 2 Elect Randolph Ferlic Mgmt For For For 3 Elect A. D. Frazier, Jr. Mgmt For For For 4 Elect John Kocur Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For For For 7 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 8 Increase of Authorized Common Stock Mgmt For For For 9 Increase of Preferred Stock Mgmt For Against Against 10 2011 Omnibus Equity Compensation Plan Mgmt For Against Against Berry Petroleum Company Ticker Security ID: Meeting Date Meeting Status BRY CUSIP085789105 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ralph Busch, III Mgmt For For For Elect William Bush, Jr. Mgmt For For For Elect Stephen Cropper Mgmt For For For Elect J. Herbert Gaul, Jr. Mgmt For For For Elect Stephen Hadden Mgmt For For For Elect Robert Heinemann Mgmt For For For Elect Thomas Jamieson Mgmt For For For Elect J. Frank Keller Mgmt For For For Elect Michael Reddin Mgmt For For For Elect Martin Young, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For BHP BILLITON PLC Ticker Security ID: Meeting Date Meeting Status CUSIP G10877101 10/21/2010 Unvoted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the financial statements for BHP Billiton Plc and BHP Billiton Limited for the YE 30 JUN 2010, together with the Directors' report and the Auditor's report, as specified in the annual report Mgmt For N/A N/A 2 Re-elect Dr John Buchanan as a Director of each of BHP Billiton Plc and BHP Billiton Limited, who retires by rotation Mgmt For N/A N/A 3 Re-elect Mr David Crawford as a Director of each of BHP Billiton Plc and BHP Billiton Limited has served on the Board for more than 9 years, in accordance with the Board's policy Mgmt For N/A N/A 4 Re-elect Mr Keith Rumble as a Director of each of BHP Billiton Plc and BHP Billiton Limited, who retires by rotation Mgmt For N/A N/A 5 Re-elect Dr John Schubert as a Director of each of BHP Billiton Plc and BHP Billiton Limited, has served on the Board for more than 9 years, in accordance with the Board's policy Mgmt For N/A N/A 6 Re-elect Mr Jacques Nasser as a Director of each of BHP Billiton Plc and BHP Billiton Limited, who retires by rotation Mgmt For N/A N/A 7 Appoint Mr Malcolm Broomhead as a Director by the Board of BHP Billiton Plc and BHP Billiton Limited Mgmt For N/A N/A 8 Appoint Ms Carolyn Hewson as a Director by the Board of BHP Billiton Plc and BHP Billiton Limited Mgmt For N/A N/A 9 Re-appoint KPMG Audit Plc as the Auditor of BHP Billiton Plc and authorize the Directors to agree their remuneration Mgmt For N/A N/A 10 Grant authority to allot shares in BHP Billiton Plc or to grant rights to subscribe for or to convert any security into shares in BHP Billiton Plc 'rights'conferred on the Directors by Article 9 of BHP Billiton Plc's Articles of Association in accordance with Section 551 of the United Kingdom Companies Act 2006 be renewed for the period ending on the later of the conclusion of the AGM of BHP Billiton Plc and the AGM of BHP Billiton Limited in 2011provided that this authority shall allow BHP Billiton Plc before the expiry of this authority to make offers or agreements which would or might require shares in BHP Billiton Plc to be allotted, or rights to be granted, after such expiry and, notwithstanding such expiry, the Directors may allot shares in BHP Billiton Plc, or grant rights, in CONTD. Mgmt For N/A N/A 11 Authorize the Directors, pursuant to Section 570 of the United Kingdom Companies Act 2006, to allot equity securitiesas defined in Section 560 of the United Kingdom Companies Act 2006for cash and/or to allot equity securities which are held by BHP Billiton Plc as treasury shares pursuant to the authority given by Item 10 and the power conferred on the Directors by Article 9 of BHP Billiton Plc's Articles of Association as if section 561 of the United Kingdom Companies Act 2006 did not apply to any such allotment, provided that this power shall be limited to the allotment of equity securities: a) in connection with a rights issue or other issue the subject of an offer or invitation, open for acceptance for a period fixed by the Directors, to i) holders of ordinary shares on the register on a record date CONTD. Mgmt For N/A N/A 12 Authorize BHP Billiton Plc, in accordance with Article 6 of its Articles of Association and Section 701 of the United Kingdom Companies Act 2006 to make market purchasesas defined in Section 693 of that Actof ordinary shares of USD 0.50 nominal value each in the capital of BHP Billiton Plc'shares' provided that: a) the maximum aggregate number of shares hereby authorized to be purchased will be 223,112,120, representing 10% of BHP BillitonPlc's issued share capital; b) the minimum price that may be paid for eachshare is USD 0.50, being the nominal value of such a share; c) the maximumprice that may be paid for any share is not more than 5% above the average of the middle market quotations for a share taken from the London Stock Exchange Daily CONTD. Mgmt For N/A N/A 13 Approve the remuneration report for the YE 30 JUN 2010 Mgmt For N/A N/A 14 Approve the BHP Billiton Limited Long Term Incentive Plan, as amended in the manner as specified and the BHP Billiton Plc Long Term Incentive Plan, as amended in the manner as specified Mgmt For N/A N/A 15 Approve the grant of Deferred Shares and Options under the BHP Billiton Limited Group Incentive Scheme and the grant of Performance Shares under the BHP Billiton Limited Long Term Incentive Plan to Executive Director, Mr Marius Kloppers, in the manner as specified Mgmt For N/A N/A 16 Amend the Constitution of BHP Billiton Limited, with effect from the close of the 2010 AGM of BHP Billiton Limited, in the manner outlined in the Explanatory Notesand Appendix 2to this Notice of Meeting and as specified in the amended Constitution tabled by the Chair of the meeting and signed for the purposes of identification Mgmt For N/A N/A 17 Amend the Articles of Association of BHP Billiton Plcincluding certain provisions of the Memorandum of Association deemed by the United Kingdom Companies Act 2006 to be incorporated into the Articles of Association , with effect from the close of the 2010 AGM of BHP Billiton Limited, in the manner outlined in the Explanatory Notesand Appendix 2to this Notice of Meeting and as specified in the amended Articles of Association and the amended Memorandum of Association tabled by the Chair of the meeting and signed for the purposes of identification Mgmt For N/A N/A Brigham Exploration Company Ticker Security ID: Meeting Date Meeting Status BEXP CUSIP109178103 06/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ben Brigham Mgmt For Withhold Against Elect David Brigham Mgmt For Withhold Against Elect Harold Carter Mgmt For Withhold Against Elect Stephen Hurley Mgmt For For For Elect Stephen Reynolds Mgmt For For For Elect Hobart Smith Mgmt For For For Elect Scott Tinker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 5 Amendment to the 1997 Director Stock Option Plan Mgmt For Against Against 6 Approval of Equity Grants to Non-Employee Directors Mgmt For Against Against Cabot Oil & Gas Corporation Ticker Security ID: Meeting Date Meeting Status COG CUSIP127097103 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dan Dinges Mgmt For For For 2 Elect James Gibbs Mgmt For For For 3 Elect William Vititoe Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Cameron International Corporation Ticker Security ID: Meeting Date Meeting Status CAM CUSIP13342B105 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Peter Fluor Mgmt For For For 2 Elect Jack Moore Mgmt For For For 3 Elect David Ross III Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 2011 Management Incentive Compensation Plan Mgmt For For For 6 Amendment to the 2005 Equity Incentive Plan Mgmt For For For 7 Advisory Vote on Executive Compensation Mgmt For For For 8 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Cimarex Energy Co. Ticker Security ID: Meeting Date Meeting Status XEC CUSIP171798101 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Hentschel Mgmt For For For 2 Elect F. H. Merelli Mgmt For For For 3 Elect L. Paul Teague Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 6 2011 Equity Incentive Plan Mgmt For For For 7 Ratification of Auditor Mgmt For For For Concho Resources Inc. Ticker Security ID: Meeting Date Meeting Status CXO CUSIP20605P101 06/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Timothy Leach Mgmt For For For Elect William Easter III Mgmt For For For Elect W. Howard Keenan, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against CONSOL Energy Inc. Ticker Security ID: Meeting Date Meeting Status CNX CUSIP20854P109 05/04/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Brett Harvey Mgmt For For For Elect John Whitmire Mgmt For Withhold Against Elect Philip Baxter Mgmt For For For Elect James Altmeyer, Sr. Mgmt For Withhold Against Elect William Davis Mgmt For For For Elect Raj Gupta Mgmt For For For Elect Patricia Hammick Mgmt For For For Elect David Hardesty, Jr. Mgmt For For For Elect John Mills Mgmt For For For Elect William Powell Mgmt For For For Elect Joseph Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 1 Year Against Diamond Offshore Drilling, Inc. Ticker Security ID: Meeting Date Meeting Status DO CUSIP25271C102 05/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Tisch Mgmt For For For 2 Elect Lawrence Dickerson Mgmt For For For 3 Elect John Bolton Mgmt For For For 4 Elect Charles Fabrikant Mgmt For For For 5 Elect Paul Gaffney II Mgmt For For For 6 Elect Edward Grebow Mgmt For For For 7 Elect Herbert Hofmann Mgmt For For For 8 Elect Andrew Tisch Mgmt For For For 9 Elect Raymond Troubh Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Dril-Quip, Inc. Ticker Security ID: Meeting Date Meeting Status DRQ CUSIP262037104 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Walker Mgmt For For For Elect John Lovoi Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For FAR EAST ENERGY CORPORATION Ticker Security ID: Meeting Date Meeting Status FEEC CUSIP 307325100 01/12/2011 Unvoted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt DIRECTOR : DONALD A. JUCKETT Mgmt For N/A N/A DIRECTOR : MICHAEL R. MCELWRATH Mgmt For N/A N/A DIRECTOR : WILLIAM A. ANDERSON Mgmt For N/A N/A DIRECTOR : C.P. CHIANG Mgmt For N/A N/A DIRECTOR : JOHN C. MIHM Mgmt For N/A N/A DIRECTOR : LUCIAN L. MORRISON Mgmt For N/A N/A DIRECTOR : THOMAS E. WILLIAMS Mgmt For N/A N/A 2 PROPOSAL TO REAPPROVE THE FAR EAST ENERGY CORPORATION 2, INCLUDING THE MATERIAL TERMS OF THE PERFORMANCE GOALS THEREIN FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE Mgmt For N/A N/A 3 PROPOSAL TO RATIFY THE APPOINTMENT OF JONESBAGGETT LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For N/A N/A First Quantum Minerals Ltd. Ticker Security ID: Meeting Date Meeting Status FM CUSIP335934105 05/19/2011 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Philip Pascall Mgmt For For For Elect G. Clive Newall Mgmt For For For Elect Martin Rowley Mgmt For For For Elect Peter St. George Mgmt For For For Elect Andrew Adams Mgmt For For For Elect Michael Martineau Mgmt For For For Elect Paul Brunner Mgmt For For For Elect Steven McTiernan Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For General Maritime Corporation Ticker Security ID: Meeting Date Meeting Status GMR CUSIPY2693R101 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rex Harrington Mgmt For For For Elect George Konomos Mgmt For For For 2 Increase of Authorized Common Stock Mgmt For For For 3 2011 Stock Incentive Plan Mgmt For Against Against 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For Against Against 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Goldcorp Inc. Ticker Security ID: Meeting Date Meeting Status G CUSIP380956409 05/18/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ian Telfer Mgmt For For For Elect Douglas Holtby Mgmt For For For Elect Charles Jeannes Mgmt For For For Elect John Bell Mgmt For For For Elect Lawrence Bell Mgmt For For For Elect Beverley Briscoe Mgmt For For For Elect Peter Dey Mgmt For For For Elect P. Randy Reifel Mgmt For For For Elect A. Dan Rovig Mgmt For For For Elect Kenneth Williamson Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Amendment to the Stock Option Plan Mgmt For For For 4 Board Size Mgmt For For For 5 Shareholder Proposal Regarding Human Rights Mgmt Against Against For Green Plains Renewable Energy, Inc. Ticker Security ID: Meeting Date Meeting Status GPRE CUSIP393222104 05/04/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jim Anderson Mgmt For For For Elect Wayne Hoovestol Mgmt For Withhold Against Elect Michael McNicholas Mgmt For For For 2 Amendment to the 2009 Equity Incentive Plan Mgmt For Against Against 3 Amendment to Authorized Common Stock Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP406216101 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Bennett Mgmt For For For 2 Elect James Boyd Mgmt For For For 3 Elect Milton Carroll Mgmt For For For 4 Elect Nance Dicciani Mgmt For For For 5 Elect S. Malcolm Gillis Mgmt For Against Against 6 Elect Abdallah Jum'ah Mgmt For For For 7 Elect David Lesar Mgmt For For For 8 Elect Robert Malone Mgmt For For For 9 Elect J. Landis Martin Mgmt For Against Against 10 Elect Debra Reed Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For Against Against 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 14 Shareholder Proposal Regarding Review of Human Rights Policies ShrHldr Against Against For 15 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Against Heritage Oil Plc Ticker Security ID: Meeting Date Meeting Status HOIL CINS G4509M102 06/20/2011 Voted Meeting Type Country of Trade Annual Jersey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Elect Sir Michael Wilkes Mgmt For For For 4 Elect Salim Macki Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Authority to Set Auditor's Fees Mgmt For For For 7 Waiver of Mandatory Takeover Requirement Mgmt For Against Against 8 Long Term Incentive Plan Mgmt For Against Against 9 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For Against Against 10 Authority to Repurchase Shares Mgmt For For For 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Non-Voting Meeting Note N/A N/A N/A N/A Holly Corporation Ticker Security ID: Meeting Date Meeting Status HOC CUSIP435758305 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Buford Berry Mgmt For For For Elect Matthew Clifton Mgmt For For For Elect Leldon Echols Mgmt For For For Elect R. Kevin Hardage Mgmt For For For Elect Robert McKenzie Mgmt For For For Elect Jack Reid Mgmt For Withhold Against Elect Tommy Valenta Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 5 Amendment to the Long-Term Incentive Compensation Plan Mgmt For For For Holly Corporation Ticker Security ID: Meeting Date Meeting Status HOC CUSIP435758305 06/28/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger Mgmt For For For 2 Increase of Authorized Common Stock and Company Name Change Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For IAMGOLD Corporation Ticker Security ID: Meeting Date Meeting Status IMG CUSIP450913108 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Derek Bullock Mgmt For For For Elect John Caldwell Mgmt For For For Elect Donald Charter Mgmt For Withhold Against Elect W. Robert Dengler Mgmt For For For Elect Guy Dufresne Mgmt For For For Elect Stephen Letwin Mgmt For For For Elect Mahendra Naik Mgmt For For For Elect William Pugliese Mgmt For For For Elect John Shaw Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For KAZMUNAIGAS EXPL & PRODTN JSC Ticker Security ID: Meeting Date Meeting Status CUSIP 48666V204 12/07/2010 Voted Meeting Type Country of Trade Special Kazakhstan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 To appoint Ernst & Young LLP as the audit company for the period between 2011 and 2013 to review interim financial statements for the 6 months as of June 30th, 2011 through 2013 and audit the financial statements of the Company and reporting package prepared for NC KazMunaiGas JSC consolidation purposes for the years ended on December 31st, 2011 through 2013 respectively. That Z. Bekezhanova, Company CFO (Deputy CEO for Economics and Finance) shall enter into the contract attached hereto between KMG EP and Ernst & Young LLP for audit services for the period between 2011 and 2013 Mgmt For For For KAZMUNAIGAS EXPL & PRODTN JSC Ticker Security ID: Meeting Date Meeting Status CUSIP 48666V204 12/07/2010 Voted Meeting Type Country of Trade Special Kazakhstan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 To appoint Ernst & Young LLP as the audit company for the period between 2011 and 2013 to review interim financial statements for the 6 months as of June 30th, 2011 through 2013 and audit the financial statements of the Company and reporting package prepared for NC KazMunaiGas JSC consolidation purposes for the years ended on December 31st, 2011 through 2013 respectively. That Z. Bekezhanova, Company CFO (Deputy CEO for Economics and Finance) shall enter into the contract attached hereto between KMG EP and Ernst & Young LLP for audit services for the period between 2011 and 2013 Mgmt For For For Key Energy Services, Inc. Ticker Security ID: Meeting Date Meeting Status KEG CUSIP492914106 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Fertig Mgmt For For For Elect Robert Reeves Mgmt For Withhold Against Elect J. Robinson West Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Kinross Gold Corporation Ticker Security ID: Meeting Date Meeting Status K CUSIP496902404 05/04/2011 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Brough Mgmt For Withhold Against Elect Tye Burt Mgmt For For For Elect John Carrington Mgmt For For For Elect Richard Clark Mgmt For For For Elect John Huxley Mgmt For For For Elect John Keyes Mgmt For For For Elect Catherine McLeod-Seltzer Mgmt For For For Elect George Michals Mgmt For For For Elect John Oliver Mgmt For For For Elect Terence Reid Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Amendment to Share Incentive Plan Mgmt For For For 4 Amendment to Restricted Share Plan Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For Kinross Gold Corporation Ticker Security ID: Meeting Date Meeting Status K CUSIP496902404 05/04/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Brough Mgmt For Withhold Against Elect Tye Burt Mgmt For For For Elect John Carrington Mgmt For For For Elect Richard Clark Mgmt For For For Elect John Huxley Mgmt For For For Elect John Keyes Mgmt For For For Elect Catherine McLeod-Seltzer Mgmt For For For Elect George Michals Mgmt For For For Elect John Oliver Mgmt For For For Elect Terence Reid Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Amendment to Share Incentive Plan Mgmt For For For 4 Amendment to Restricted Share Plan Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For Louisiana-Pacific Corporation Ticker Security ID: Meeting Date Meeting Status LPX CUSIP546347105 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. Gary Cook Mgmt For For For Elect Kurt Landgraf Mgmt For For For Elect John Weaver Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Massey Energy Company Ticker Security ID: Meeting Date Meeting Status MEE CUSIP576206106 06/01/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Acquisition Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For MASSEY ENERGY COMPANY Ticker Security ID: Meeting Date Meeting Status MEE CUSIP 576206106 10/06/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO APPROVE A PROPOSAL TO AMEND AND RESTATE OUR RESTATED CERTIFICATE OF INCORPORATION IN ORDER TO DECLASSIFY OUR BOARD. Mgmt For For For 2 TO APPROVE A PROPOSAL TO AMEND AND RESTATE OUR RESTATED CERTIFICATE OF INCORPORATION IN ORDER TO ELIMINATE CUMULATIVE VOTING. Mgmt For For For 3 TO APPROVE A PROPOSAL TO AMEND AND RESTATE OUR RESTATED CERTIFICATE OF INCORPORATION IN ORDER TO REMOVE SUPERMAJORITY VOTE PROVISIONS RELATED TO STOCKHOLDER AMENDMENT OF BYLAWS. Mgmt For For For 4 TO APPROVE A PROPOSAL TO AMEND AND RESTATE OUR RESTATED CERTIFICATE OF INCORPORATION IN ORDER TO REMOVE SUPERMAJORITY VOTE PROVISIONS RELATED TO STOCKHOLDER APPROVAL OF BUSINESS COMBINATIONS WITH A MORE THAN 5% STOCKHOLDER. Mgmt For For For 5 TO APPROVE A PROPOSAL TO AMEND AND RESTATE OUR RESTATED CERTIFICATE OF INCORPORATION IN ORDER TO REMOVE THE PROHIBITION OF THE RIGHT OF STOCKHOLDERS TO REQUEST SPECIAL MEETINGS OF STOCKHOLDERS. Mgmt For For For 6 TO APPROVE A PROPOSAL TO AMEND AND RESTATE OUR RESTATED CERTIFICATE OF INCORPORATION TO INCREASE AUTHORIZED SHARES OF COMMON STOCK FROM 150,000,,000,000 SHARES. Mgmt For For For Murphy Oil Corporation Ticker Security ID: Meeting Date Meeting Status MUR CUSIP626717102 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frank Blue Mgmt For For For 2 Elect Claiborne Deming Mgmt For For For 3 Elect Robert Hermes Mgmt For Against Against 4 Elect James Kelley Mgmt For For For 5 Elect R. Madison Murphy Mgmt For For For 6 Elect William Nolan, Jr. Mgmt For For For 7 Elect Neal Schmale Mgmt For For For 8 Elect David Smith Mgmt For For For 9 Elect Caroline Theus Mgmt For For For 10 Elect David Wood Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 13 Ratification of Auditor Mgmt For For For Newfield Exploration Company Ticker Security ID: Meeting Date Meeting Status NFX CUSIP651290108 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lee Boothby Mgmt For For For 2 Elect Philip Burguieres Mgmt For For For 3 Elect Pamela Gardner Mgmt For For For 4 Elect John Kemp III Mgmt For For For 5 Elect J. Michael Lacey Mgmt For For For 6 Elect Joseph Netherland Mgmt For For For 7 Elect Howard Newman Mgmt For For For 8 Elect Thomas Ricks Mgmt For For For 9 Elect Juanita Romans Mgmt For For For 10 Elect Charles Shultz Mgmt For For For 11 Elect J. Terry Strange Mgmt For For For 12 2011 Omnibus Stock Plan Mgmt For Against Against 13 Performance Goals for Performance Awards Under the 2011 Omnibus Stock Plan Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Noble Energy, Inc. Ticker Security ID: Meeting Date Meeting Status NBL CUSIP655044105 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jeffrey Berenson Mgmt For For For 2 Elect Michael Cawley Mgmt For For For 3 Elect Edward Cox Mgmt For For For 4 Elect Charles Davidson Mgmt For For For 5 Elect Thomas Edelman Mgmt For For For 6 Elect Eric Grubman Mgmt For For For 7 Elect Kirby Hedrick Mgmt For For For 8 Elect Scott Urban Mgmt For For For 9 Elect William Van Kleef Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For Against Against 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 13 Amendment to the 1992 Stock Option and Restricted Stock Plan Mgmt For For For NRG ENERGY, INC. Ticker Security ID: Meeting Date Meeting Status NRG CUSIP 629377508 07/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: KIRBYJON H. CALDWELL Mgmt For For For 2 ELECTION OF DIRECTOR: DAVID CRANE Mgmt For For For 3 ELECTION OF DIRECTOR: STEPHEN L. CROPPER Mgmt For For For 4 ELECTION OF DIRECTOR: KATHLEEN A. MCGINTY Mgmt For For For 5 ELECTION OF DIRECTOR: THOMAS H. WEIDEMEYER Mgmt For For For 6 APPROVAL OF THE NRG ENERGY, INC. AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN. Mgmt For For For 7 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS NRG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For Occidental Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status OXY CUSIP674599105 05/06/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Spencer Abraham Mgmt For For For 2 Elect Howard Atkins Mgmt For For For 3 Elect Stephen Chazen Mgmt For For For 4 Elect Edward Djerejian Mgmt For For For 5 Elect John Feick Mgmt For For For 6 Elect Margaret Foran Mgmt For For For 7 Elect Carlos Gutierrez Mgmt For For For 8 Elect Ray Irani Mgmt For For For 9 Elect Avedick Poladian Mgmt For For For 10 Elect Rodolfo Segovia Mgmt For For For 11 Elect Aziz Syriani Mgmt For For For 12 Elect Rosemary Tomich Mgmt For For For 13 Elect Walter Weisman Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt N/A 1 Year N/A 17 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against Against For 18 Shareholder Proposal Regarding Environmental Expertise on Board ShrHldr Against Against For Osisko Mining Corp. Ticker Security ID: Meeting Date Meeting Status OSK CUSIP688278100 05/12/2011 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Staph Bakali Mgmt For Withhold Against Elect Victor Bradley Mgmt For For For Elect Marcel Cote Mgmt For For For Elect Andre Douchane Mgmt For For For Elect William MacKinnon Mgmt For For For Elect Sean Roosen Mgmt For For For Elect Norman Storm Mgmt For Withhold Against Elect Serge Vezina Mgmt For For For Elect Robert Wares Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Stock Option Plan Renewal Mgmt For For For 4 Employee Share Purchase Plan Renewal Mgmt For For For 5 Amendment to General By-Laws Regarding Quorum Mgmt For For For Pacific Rubiales Energy Corp. Ticker Security ID: Meeting Date Meeting Status PRE CUSIP69480U206 05/31/2011 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board Size Mgmt For For For Elect Serafino Iacono Mgmt For For For Elect Miguel de la Campa Mgmt For Withhold Against Elect Ronald Pantin Mgmt For For For Elect Jose Francisco Arata Mgmt For For For Elect German Efromovich Mgmt For For For Elect Neil Woodyer Mgmt For Withhold Against Elect Augusto Lopez Mgmt For For For Elect Miguel Rodriguez Mgmt For Withhold Against Elect Donald Ford Mgmt For For For Elect John Zaozirny Mgmt For Withhold Against Elect Victor Rivera Mgmt For For For Elect Hernan Martinez Mgmt For For For 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For 4 Stock Option Plan Renewal Mgmt For Against Against Petrohawk Energy Corporation Ticker Security ID: Meeting Date Meeting Status HK CUSIP716495106 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Floyd Wilson Mgmt For For For Elect Gary Merriman Mgmt For For For Elect Robert Stone, Jr. Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Amendment to the 2004 Employee Incentive Plan Mgmt For Against Against 5 Ratification of Auditor Mgmt For For For Petroleo Brasileiro S.A. - Petrobras Ticker Security ID: Meeting Date Meeting Status PETR3 CUSIP71654V408 04/04/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For For For 2 Merger by Absorption Mgmt For For For Petroleo Brasileiro S.A. - Petrobras Ticker Security ID: Meeting Date Meeting Status PETR3 CUSIP71654V408 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Capital Expenditure Budget Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Election of Directors Mgmt For For For 5 Election of Chairman of the Board of Directors Mgmt For For For 6 Election of Supervisory Council Members Mgmt For For For 7 Remuneration Report Mgmt For For For 8 Capitalization of Reserves Mgmt For For For Pioneer Natural Resources Company Ticker Security ID: Meeting Date Meeting Status PXD CUSIP723787107 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edison Buchanan Mgmt For For For Elect R. Hartwell Gardner Mgmt For For For Elect Jim Watson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Against 6 Shareholder Proposal Regarding Declassification of the Board ShrHldr Against For Against Potash Corporation of Saskatchewan Inc. Ticker Security ID: Meeting Date Meeting Status POT CUSIP73755L107 05/12/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Christopher Burley Mgmt For For For Elect William Doyle Mgmt For For For Elect John Estey Mgmt For For For Elect Charles Hoffman Mgmt For For For Elect Dallas Howe Mgmt For For For Elect Alice Laberge Mgmt For For For Elect Keith Martell Mgmt For For For Elect Jeffrey McCaig Mgmt For For For Elect Mary Mogford Mgmt For For For Elect Paul Schoenhals Mgmt For For For Elect E. Robert Stromberg Mgmt For Withhold Against Elect Elena Viyella de Paliza Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For 3 2011 Performance Option Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For QEP Resources, Inc. Ticker Security ID: Meeting Date Meeting Status QEP CUSIP74733V100 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Keith Rattie Mgmt For For For Elect David Trice Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For 5 Transaction of Other Business Mgmt For Against Against Randgold Resources Limited Ticker Security ID: Meeting Date Meeting Status RRS CUSIP752344309 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt N/A N/A N/A 3 Directors' Remuneration Report Mgmt N/A N/A N/A 4 Elect Philippe Lietard Mgmt N/A N/A N/A 5 Elect D. Mark Bristow Mgmt N/A N/A N/A 6 Elect Graham Shuttleworth Mgmt N/A N/A N/A 7 Elect Norborne Cole, Jr. Mgmt N/A N/A N/A 8 Elect Christopher Coleman Mgmt N/A N/A N/A 9 Elect Kadri Dagdelen Mgmt N/A N/A N/A 10 Elect Robert Israel Mgmt N/A N/A N/A 11 Elect Karl Voltaire Mgmt N/A N/A N/A 12 Appointment of Auditor Mgmt N/A N/A N/A 13 Authority to Set Auditor's Fees Mgmt N/A N/A N/A 14 Directors' Fees Mgmt N/A N/A N/A 15 Co-Investment Plan Mgmt N/A N/A N/A 16 Authority to Issue Shares w/ Preemptive Rights Mgmt N/A N/A N/A 17 Authority to Issue Shares w/o Preemptive Rights Mgmt N/A N/A N/A 18 Authority to Repurchase Shares Mgmt N/A N/A N/A 19 Adoption of New Articles Mgmt N/A N/A N/A RED BACK MINING INC. Ticker Security ID: Meeting Date Meeting Status RBIFF CUSIP 756297107 09/15/2010 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO CONSIDER, AND, IF DEEMED ADVISABLE, TO PASS WITH OR WITHOUT VARIATION, A SPECIAL RESOLUTION, APPROVING AN ARRANGEMENT UNDER SECTION , WHICH INVOLVES, AMONG OTHER THINGS, THE ACQUISITION OF ALL THE SHARES OF RED BACK MINING INC. BY KINROSS GOLD CORPORATION (KINROSS") IN EXCHANGE FOR COMMON SHARES OF KINROSS AND COMMON SHARE PURCHASE WARRANTS OF KINROSS, THE FULL TEXT OF WHICH IS SET FORTH AS APPENDIX A TO THE ACCOMPANYING CIRCULAR. " Mgmt For For For Schlumberger Limited Ticker Security ID: Meeting Date Meeting Status SLB CUSIP806857108 04/06/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Philippe Camus Mgmt For For For 2 Elect Peter Currie Mgmt For For For 3 Elect Andrew Gould Mgmt For For For 4 Elect Tony Isaac Mgmt For Against Against 5 Elect K.V. Kamath Mgmt For For For 6 Elect Nikolay Kudryavtsev Mgmt For For For 7 Elect Adrian Lajous Mgmt For For For 8 Elect Michael Marks Mgmt For For For 9 Elect Elizabeth Moler Mgmt For For For 10 Elect Leo Reif Mgmt For For For 11 Elect Tore Sandvold Mgmt For For For 12 Elect Henri Seydoux Mgmt For For For 13 Elect Paal Kibsgaard Mgmt For For For 14 Elect Lubna Olayan Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 1 Year Against 17 Increase of Authorized Common Stock Mgmt For For For 18 Amendements to Articles Mgmt For For For 19 Approval of Financial Statements and Dividends Mgmt For For For 20 Ratification of Auditor Mgmt For For For SEADRILL LIMITED, HAMILTON Ticker Security ID: Meeting Date Meeting Status CUSIP G7945E105 09/24/2010 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Re-elect John Fredriksen as a Director of the Company Mgmt For For For 2 Re-elect Tor Olav Troeim as a Director of the Company Mgmt For For For 3 Re-elect Kate Blankenship as a Director of the Company Mgmt For For For 4 Re-elect Kjell E. Jacobsen as a Director of the Company Mgmt For For For 5 Re-elect Kathrine Fredriksen as a Director of the Company Mgmt For For For 6 Re-appoint PricewaterhouseCoopers, as the Auditors and authorize the Directors to determine their remuneration Mgmt For For For 7 Approve the remuneration of the Company's Board of Directors of a total amount of fees not to exceed USD 650,000 for the YE 31 DEC 2010 Mgmt For For For Steel Dynamics, Inc. Ticker Security ID: Meeting Date Meeting Status STLD CUSIP858119100 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Keith Busse Mgmt For For For Elect Mark Millett Mgmt For For For Elect Richard Teets, Jr. Mgmt For For For Elect John Bates Mgmt For Withhold Against Elect Frank Byrne Mgmt For For For Elect Paul Edgerley Mgmt For For For Elect Richard Freeland Mgmt For For For Elect Jurgen Kolb Mgmt For For For Elect James Marcuccilli Mgmt For For For Elect Joseph Ruffolo Mgmt For For For Elect Gabriel Shaheen Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Transaction of Other Business Mgmt For Against Against Teck Resources Limited Ticker Security ID: Meeting Date Meeting Status TCK CUSIP878742204 04/20/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ichiro Abe Mgmt For For For Elect Mayank Ashar Mgmt For For For Elect J. Brian Aune Mgmt For For For Elect Jalynn Bennett Mgmt For For For Elect Hugh Bolton Mgmt For For For Elect Felix Chee Mgmt For For For Elect Jack Cockwell Mgmt For For For Elect Norman Keevil Mgmt For For For Elect Norman Keevil III Mgmt For For For Elect Takashi Kuriyama Mgmt For For For Elect Donald Lindsay Mgmt For For For Elect Janice Rennie Mgmt For Withhold Against Elect Warren Seyffert Mgmt For For For Elect Christopher Thompson Mgmt For For For 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against Terex Corporation Ticker Security ID: Meeting Date Meeting Status TEX CUSIP880779103 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald DeFeo Mgmt For For For Elect G. Chris Andersen Mgmt For For For Elect Paula Cholmondeley Mgmt For For For Elect Don DeFosset Mgmt For Withhold Against Elect Thomas Hansen Mgmt For For For Elect David Sachs Mgmt For Withhold Against Elect Oren Shaffer Mgmt For For For Elect David Wang Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2009 Omnibus Incentive Plan Mgmt For Against Against 4 Advisory Vote on Executive Compensation Mgmt For Against Against 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Vale SA Ticker Security ID: Meeting Date Meeting Status VALE5 CUSIP91912E105 04/19/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends and Capital Expenditure Budget Mgmt For For For 3 Election of Directors Mgmt For Against Against 4 Election of Supervisory Council Mgmt For For For 5 Remuneration Policy Mgmt For Against Against 6 Capitalization of Reserves Mgmt For For For VEDANTA RESOURCES PLC, LONDON Ticker Security ID: Meeting Date Meeting Status CUSIP G9328D100 07/28/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the audited financial statements of the Company for the FY 31 MAR 10, together with the Directors' report and Independent Auditors report thereon Mgmt For For For 2 Approve the Directors' remuneration report for the FYE 31 MAR 2010 Mgmt For For For 3 Declare a final dividend as recommended by the Directors of 27.5 US cents per ordinary share in respect of the FYE 31 MAR 2010 Mgmt For For For 4 Re-appoint Mr. Naresh Chandra as a Director pursuant to Article 122 of the Company's Articles of Association, who retires Mgmt For For For 5 Re-appoint Mr. Euan Macdonald as a Director pursuant to Article 122 of the Company's Articles of Association, who retires Mgmt For For For 6 Re-appoint Mr. Aman Mehta, pursuant to Article 122 of the Company's Articles of Association, who retires Mgmt For For For 7 Re-appoint Deloitte LLP as Auditors of the Company (the 'Auditors') for the FYE 31 MAR 2011 Mgmt For For For 8 Authorize the Directors to determine the Auditors' remuneration Mgmt For For For 9 Authorize the Directors to allot shares subject to the restrictions set out in the resolution Mgmt For For For 10 Approve to grant the disapplication of pre-emption rights subject to the restrictions as set out in the resolution Mgmt For For For 11 Grant authority to facilitate full conversion of 2017 Bonds into ordinary shares Mgmt For For For 12 Authorize the Company to purchase its own shares subject to the restrictions set out in the resolution Mgmt For For For 13 Approve the general meeting of the Company, other than an AGM, may be called on not less than 14 clear days' notice Mgmt For For For 14 Amend the Articles of Association Mgmt For For For 15 Approve, subject to approval from the High Court of Justice of England and Wales, the amount standing to the credit of share premium account of Company be reduced by USD 190 million Mgmt For For For VEDANTA RESOURCES PLC, LONDON Ticker Security ID: Meeting Date Meeting Status CUSIP G9328D100 12/13/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 That: the proposed share purchase (the Share Purchase") by the Company and one or more of its subsidiary undertakings of 51 per cent, of the entire issued and to be issued share capital of Cairn India Limited ("Cairn India") pursuant to the terms and subject to the conditions of the sale and purchase agreement dated 15 August 2010 between the Company, Cairn Energy PLC ("Cairn Energy") Cairn UK Holdings Limited ("CUKHL") and Twin Star Energy Holdings Ltd. (the "Purchase Agreement")), as described in the circular to the shareholders of the Company dated 25 November 2010 of which this Notice forms part (the "Circular") and all associated and ancillary agreements contemplated by the Purchase Agreement and/or described in the Circular and related matters thereto be and are hereby approved and that the Directors of the Company (the CONTD. " Mgmt For For For Walter Energy, Inc. Ticker Security ID: Meeting Date Meeting Status WLT CUSIP93317Q105 04/20/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Clark, Jr. Mgmt For For For Elect Jerry Kolb Mgmt For For For Elect Patrick Kriegshauser Mgmt For For For Elect Joseph Leonard Mgmt For For For Elect Bernard Rethore Mgmt For For For Elect Michael Tokarz Mgmt For For For Elect A.J. Wagner Mgmt For For For Elect David Beatty Mgmt For For For Elect Keith Calder Mgmt For For For Elect Graham Mascall Mgmt For Withhold Against 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Ratification of Auditor Mgmt For For For Weatherford International Ltd. Ticker Security ID: Meeting Date Meeting Status WFT CUSIPH27013103 05/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Financial Statements Mgmt For For For 2 Ratification of Board and Management Acts Mgmt For Against Against 3 Elect Bernard Duroc-Danner Mgmt For For For 4 Elect Samuel Bodman III Mgmt For For For 5 Elect Nicholas Brady Mgmt For For For 6 Elect David Butters Mgmt For Against Against 7 Elect William Macaulay Mgmt For For For 8 Elect Robert Millard Mgmt For For For 9 Elect Robert Moses, Jr. Mgmt For Against Against 10 Elect Guillermo Ortiz Martinez Mgmt For For For 11 Elect Emyr Parry Mgmt For For For 12 Elect Robert Rayne Mgmt For Against Against 13 Ratification of Auditor Mgmt For Against Against 14 Advisory Vote on Executive Compensation Mgmt For Against Against 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Western Refining, Inc. Ticker Security ID: Meeting Date Meeting Status WNR CUSIP959319104 06/07/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carin Barth Mgmt For For For Elect Paul Foster Mgmt For For For Elect L. Frederick Francis Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Whiting Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status WLL CUSIP966387102 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect D. Sherwin Artus Mgmt For For For Elect Philip Doty Mgmt For For For 2 Increase of Authorized Common Stock Mgmt For Against Against 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Ratification of Auditor Mgmt For For For Xstrata Plc Ticker Security ID: Meeting Date Meeting Status XTA CINS G9826T102 05/04/2011 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For Against Against 4 Elect Mick Davis Mgmt For For For 5 Elect Con Fauconnier Mgmt For For For 6 Elect Ivan Glasenberg Mgmt For For For 7 Elect Peter Hooley Mgmt For For For 8 Elect Claude Lamoureux Mgmt For For For 9 Elect Trevor Reid Mgmt For For For 10 Elect Sir Steve Robson Mgmt For For For 11 Elect David Rough Mgmt For For For 12 Elect Ian Strachan Mgmt For For For 13 Elect Santiago Zaldumbide Mgmt For For For 14 Elect John Bond Mgmt For For For 15 Elect Aristotelis Mistakidis Mgmt For For For 16 Elect Tor Peterson Mgmt For For For 17 Appointment of Auditor and Authority to Set Fees Mgmt For For For 18 Authority to Issue Shares w/ Preemptive Rights Mgmt For For For 19 Non-Voting Agenda Item N/A N/A N/A N/A 20 Non-Voting Agenda Item N/A N/A N/A N/A 21 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 22 Non-Voting Agenda Item N/A N/A N/A N/A 23 Non-Voting Agenda Item N/A N/A N/A N/A 24 Authority to Set General Meeting Notice Period at 20 Days Mgmt For Against Against Yanzhou Coal Mining Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y97417102 02/18/2011 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Replacement of Auditor Mgmt For For For 4 Amendments to Articles Mgmt For For For 5 Amendments to Procedural Rules of Shareholders' General Meeting Mgmt For For For 6 Amendments to Procedural Rules of Board of Directors Mgmt For For For Yanzhou Coal Mining Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y97417102 05/20/2011 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Directors' Report Mgmt For For For 5 Supervisors' Report Mgmt For For For 6 Financial Statements Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Elect LI Weimin Mgmt For For For 9 Elect WANG Xin Mgmt For For For 10 Elect ZHANG Yingmin Mgmt For For For 11 Elect SHI Xuerang Mgmt For For For 12 Elect WU Yuxiang Mgmt For For For 13 Elect ZHANG Baocai Mgmt For For For 14 Elect WANG Xianzheng Mgmt For For For 15 Elect CHENG Faguang Mgmt For For For 16 Elect WANG Xiaojun Mgmt For For For 17 Elect XUE Youzhi Mgmt For For For 18 Elect SONG Guo Mgmt For Against Against 19 Elect ZHOU Shoucheng Mgmt For For For 20 Elect ZHANG Shengdong Mgmt For Against Against 21 Elect ZHEN Ailan Mgmt For For For 22 Fees of Directors and Supervisors Mgmt For For For 23 Liability Insurance Mgmt For Abstain Against 24 Bidding for Mining Rights Mgmt For For For 25 Appointment of Auditor and Authority to Set Fees Mgmt For For For 26 Financing Activities Mgmt For For For 27 Amendments to Rules and Articles Mgmt For For For 28 Authority to Issue H Shares w/o Preemptive Rights Mgmt For Against Against 29 Authority to Repurchase H Shares Mgmt For For For 30 Non-Voting Meeting Note N/A N/A N/A N/A Yanzhou Coal Mining Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y97417102 05/20/2011 Voted Meeting Type Country of Trade Other China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Authority to Repurchase H Shares Mgmt For For For YANZHOU COAL MNG CO LTD Ticker Security ID: Meeting Date Meeting Status CUSIP Y97417102 02/18/2011 Unvoted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THAT: the proposal regarding the appointment of Grant Thornton Jingdu Tianhua as the international auditors of the Company and its subsidiaries with effect from 30 December 2010 until the conclusion of the next annual general meeting of the Company be and is hereby confirmed, approved and rectified Mgmt For N/A N/A 2 Proposal regarding the amendments to the articles of association of Yanzhou Coal Mining Company Limited Mgmt For N/A N/A 3 Proposal regarding the amendments to the Rules of Procedures for the Shareholders' Meeting of Yanzhou Coal Mining Company Limited Mgmt For N/A N/A 4 Proposal regarding the amendments to the Rules of Procedures for the Board of Yanzhou Coal Mining Company Limited Mgmt For N/A N/A Fund Name : VIP Multi-Manager Alternatives fund of funds Date of fiscal year end: 06/30/2011 Bank of China Limited Ticker Security ID: Meeting Date Meeting Status CINS Y0698A107 05/27/2011 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Directors' Report Mgmt For For For 3 Supervisors' Report Mgmt For For For 4 Financial Statements Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Annual Budget Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For For For 8 Elect ZHANG Xiangdong Mgmt For For For 9 Elect ZHANG Qi Mgmt For For For 10 Elect MEI Xingbao Mgmt For For For 11 Elect BAO Guoming Mgmt For For For 12 Authority to Issue Financial Bonds Mgmt For For For 13 Non-Voting Meeting Note N/A N/A N/A N/A BR Malls Participaoes SA Ticker Security ID: Meeting Date Meeting Status BRML3 CINS P1908S102 04/29/2011 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For BR Malls Participaoes SA Ticker Security ID: Meeting Date Meeting Status BRML3 CINS P1908S102 04/29/2011 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Capitalization of Reserves Mgmt For For For 4 Reconciliation of Share Capital Mgmt For For For 5 Remuneration Policy Mgmt For For For Cohen & Steers Closed-End Opportunity Fund Inc. Ticker Security ID: Meeting Date Meeting Status FOF CUSIP19248P106 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bonnie Cohen Mgmt For For For Elect Richard Kroon Mgmt For For For Elect Willard Smith Jr. Mgmt For For For First Cash Financial Services, Inc. Ticker Security ID: Meeting Date Meeting Status FCFS CUSIP31942D107 06/22/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mikel Faulkner Mgmt For For For Elect Randel Owen Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 2011 Long-Term Incentive Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against GlobalTrans Investment Plc Ticker Security ID: Meeting Date Meeting Status GLTR CINS 37949E204 05/13/2011 Voted Meeting Type Country of Trade Annual Cyprus Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For 4 Elect Alexander Eliseev Mgmt For Against Against 5 Elect Michael Zampelas Mgmt For Against Against 6 Elect Hans Durrer Mgmt For For For 7 Elect Sergey Maltsev Mgmt For Against Against 8 Elect Mikhail Loganov Mgmt For For For 9 Elect Elia Nicolaou Mgmt For Against Against 10 Elect Konstantin Shirokov Mgmt For For For Lukoil OAO Ticker Security ID: Meeting Date Meeting Status LKO CINS 677862104 06/23/2011 Voted Meeting Type Country of Trade Annual Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Profits/Dividends Mgmt For For For 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Elect VagitAlekperov Mgmt For Abstain Against 5 Elect Igor Belikov Mgmt For For For 6 Elect Victor Blazheev Mgmt For For For 7 Elect ValeryGrayfer Mgmt For Abstain Against 8 Elect Herman Gref Mgmt For Abstain Against 9 Elect Igor Ivanov Mgmt For For For 10 Elect RavilMaganov Mgmt For Abstain Against 11 Elect Richard Matzke Mgmt For For For 12 Elect SergeiMikhailov Mgmt For For For 13 Elect Mark Mobius Mgmt For For For 14 Elect Guglielmo Moscato Mgmt For For For 15 Elect AleksanderShokhin Mgmt For For For 16 Appointment of Vagit Yusufovich Alekperov as President Mgmt For For For 17 Elect Pavel Kondratiev Mgmt For For For 18 Elect VladimirNikitenko Mgmt For For For 19 Elect Mikhail Shendrik Mgmt For For For 20 Directors' Fees Mgmt For For For 21 Directors' Fees for Newly Elected Members Mgmt For For For 22 Audit Commission's Fees Mgmt For For For 23 Audit Commission Fees for Newly Elected Members Mgmt For For For 24 Appointment of Auditor Mgmt For For For 25 Amendments to Charter Mgmt For For For 26 Amendments to Meeting Regulations Mgmt For For For 27 Directors' Liability Insurance Mgmt For For For Luxcellence Sicav Ticker Security ID: Meeting Date Meeting Status CINS L61238769 01/26/2011 Voted Meeting Type Country of Trade Annual Luxembourg Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Presiding Chairman Mgmt For Abstain Against 2 Approval of Reports Mgmt For Abstain Against 3 Approval of Accounts Mgmt For Abstain Against 4 Allocation of Profits/Dividends Mgmt For Abstain Against 5 Ratification of Board Acts Mgmt For Abstain Against 6 Election of Directors Mgmt For Abstain Against 7 Transaction of Other Business Mgmt For Abstain Against Luxcellence Sicav Ticker Security ID: Meeting Date Meeting Status CINS L61238769 02/23/2011 Voted Meeting Type Country of Trade Annual Luxembourg Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Presiding Chairman Mgmt For Abstain Against 2 Approval of Reports Mgmt For Abstain Against 3 Approval of Accounts Mgmt For Abstain Against 4 Allocation of Profits/Dividends Mgmt For Abstain Against 5 Ratification of Board Acts Mgmt For Abstain Against 6 Transaction of Other Business Mgmt For Abstain Against Noble Group Limited Ticker Security ID: Meeting Date Meeting Status N21 CINS G6542T119 04/29/2011 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Robert TZE Leung Chan Mgmt For For For 4 Elect Ricardo Leiman Mgmt For Against Against 5 Elect Edward Rubin Mgmt For For For 6 Directors' Fees Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For Abstain Against 8 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For For For 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Authority to Repurchase Shares Mgmt For For For 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Authority to Issue Shares Under the Noble Group Share Option Scheme 2004 Mgmt For For For 18 Authority to Issue Shares under Scrip Dividend Plan Mgmt For For For 19 Authority to Issue Shares Under the Noble Group Performance Share Plan Mgmt For Against Against 20 Amendments to Articles Mgmt For Against Against 21 Non-Voting Meeting Note N/A N/A N/A N/A Raven Russia Limited Ticker Security ID: Meeting Date Meeting Status RUS CINS G73741103 05/16/2011 Voted Meeting Type Country of Trade Annual Guernsey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Elect Anton Bilton Mgmt For Against Against 4 Elect Mark Sinclair Mgmt For For For 5 Appointment of Auditor and Authority to Set Fees Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Authority to Repurchase Ordinary Shares Mgmt For For For 8 Authority to Repurchase Preference Shares Mgmt For For For 9 Amendments to Articles Regarding Issuance of Treasury Shares and Equity Securities Mgmt For For For 10 Adoption of New Articles Mgmt For Against Against Swire Pacific Limited Ticker Security ID: Meeting Date Meeting Status 19 CINS Y83310105 05/19/2011 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Martin Cubbon Mgmt For For For 5 Elect Baroness L. Dunn Mgmt For Against Against 6 Elect Timothy G. Freshwater Mgmt For For For 7 Elect LEE Chien Mgmt For For For 8 Elect Margaret LEUNG Mgmt For For For 9 Elect Michael SZE Cho Cheung Mgmt For For For 10 Elect Ian SHIU Sai Cheung Mgmt For For For 11 Appointment of Auditor and Authority to Set Fees Mgmt For For For 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 14 Directors' Fees Mgmt For For For 15 Non-Voting Meeting Note N/A N/A N/A N/A Taiwan Semiconductor Manufacturing Ticker Security ID: Meeting Date Meeting Status CUSIP874039100 06/09/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Procedural Rules: Capital Loans and Endorsements/Guarantees Mgmt For For For 4 Approve Spin-off Mgmt For For For Elect Gregory C. Chow Mgmt For For For Elect Kok-Choo Chen Mgmt For For For Tisco Financial Group PCL (fka Tisco Bank PCL) Ticker Security ID: Meeting Date Meeting Status TISCO CINS Y8843E171 04/21/2011 Voted Meeting Type Country of Trade Annual Thailand Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Approve Meeting Minutes Mgmt For For For 5 Ratification of Board Acts Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Election of Directors Mgmt For For For 9 Elect Pliu Mangkornkanok Mgmt For For For 10 Elect Hon Kit Shing Mgmt For For For 11 Elect Oranuch Apisaksirikul Mgmt For For For 12 Elect Krisna Theravuthi Mgmt For For For 13 Elect Angkarat Priebjrivat Mgmt For For For 14 Elect Panada Kanokwat Mgmt For For For 15 Elect Pranee Tinakorn Mgmt For For For 16 Elect Patareeya Benjapholchai Mgmt For For For 17 Elect Nitus Patrayotin Mgmt For Against Against 18 Elect Hirohiko Nomura Mgmt For Against Against 19 Elect Danny Suen Kam Yim Mgmt For For For 20 Elect Suthas Ruangmanamongkol Mgmt For For For 21 Directors' Fees Mgmt For For For 22 Appointment of Auditor and Authority to Set Fees Mgmt For For For 23 Acquisition of TISCO Leasingfrom TISCO Bank Mgmt For For For 24 Acknowledge Progress of Acquisition Mgmt For For For 25 Amendments to Articles Mgmt For For For Fund Name : VIP Multi-Manager Alternatives Centaur Date of Fiscal Year End : 06/30/2011 The fund did not vote proxies relating to portfolio securities during the period covered by this report. Fund Name : VIP Multi-Manager Alternatives Viathon Date of Fiscal Year End : 06/30/2011 The fund did not vote proxies relating to portfolio securities during the period covered by this report. Fund Name : VIP Acorn Date of Fiscal Year End : 06/30/2011 The fund did not vote proxies relating to portfolio securities during the period covered by this report. Fund Name : VIP Coe Capital Date of Fiscal Year End : 06/30/2011 The fund did not vote proxies relating to portfolio securities during the period covered by this report. Fund Name : VIP Multi-Manager Alternatives Primary Date of fiscal year end: 06/30/2011 Alcatel Lucent Ticker Security ID: Meeting Date Meeting Status ALU CUSIP9 013904305 05/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Approval of Non-Tax-Deductible Expenses Mgmt For For For 2 Consolidated Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Daniel Bernard Mgmt For Against Against 5 Elect Frank Blount Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Authority to Repurchase Shares Mgmt For For For 8 Authority to Cancel Shares and Reduce Capital Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Authority to Carry Out Formalities Mgmt For For For Atlas Air Worldwide Holdings Inc. Ticker Security ID: Meeting Date Meeting Status AAWHQ CUSIP9 049164205 06/16/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Agnew Mgmt For For For Elect Timothy Bernlohr Mgmt For For For Elect Eugene Davis Mgmt For For For Elect William Flynn Mgmt For For For Elect James Gilmore III Mgmt For For For Elect Carol B. Hallett Mgmt For For For Elect Frederick McCorkle Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Abstain Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Amendment to the 2007 Incentive Plan Mgmt For For For ATMEL Corp. Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 05/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Laub Mgmt For For For 2 Elect Tsung-Ching Wu Mgmt For For For 3 Elect David Sugishita Mgmt For For For 4 Elect Papken der Torossian Mgmt For For For 5 Elect Jack Saltich Mgmt For For For 6 Elect Charles Carinalli Mgmt For For For 7 Elect Edward Ross Mgmt For For For 8 Amendment to the 2005 Stock Plan Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Danaher Corp. Ticker Security ID: Meeting Date Meeting Status DHR CUSIP9 235851102 05/10/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect H. Lawrence Culp Mgmt For For For 2 Elect Mitchell Rales Mgmt For For For 3 Elect Elias Zerhouni Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Repeal of Classified Board Mgmt For For For 6 Right to Call a Special Meeting Mgmt For For For 7 Amendment to the 2007 Stock Incentive Plan Mgmt For For For 8 Advisory Vote on Executive Compensation Mgmt For For For 9 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For Emcor Group, Inc. Ticker Security ID: Meeting Date Meeting Status EME CUSIP9 29084Q100 06/01/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Bershad Mgmt For For For Elect David Brown Mgmt For For For Elect Larry Bump Mgmt For For For Elect Albert Fried, Jr. Mgmt For For For Elect Anthony Guzzi Mgmt For For For Elect Richard Hamm, Jr. Mgmt For For For Elect David Laidley Mgmt For For For Elect Frank MacInnis Mgmt For For For Elect Jerry Ryan Mgmt For For For Elect Michael Yonker Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For Equinix, Inc. Ticker Security ID: Meeting Date Meeting Status EQIX CUSIP9 29444U502 06/09/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Clontz Mgmt For For For Elect Gary Hromadko Mgmt For For For Elect Scott Kriens Mgmt For For For Elect William Luby Mgmt For For For Elect Irving Lyons III Mgmt For For For Elect Christopher Paisley Mgmt For For For Elect Stephen Smith Mgmt For For For Elect Peter Van Camp Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Amendment to Certificate of Incorporation to Eliminate Supermajority Voting Mgmt For For For 6 Amendment to Bylaws to Eliminate Supermajority Voting Regarding Removal of Directors for Cause Mgmt For For For 7 Amendment to Bylaws to Eliminate Supermajority Voting Regarding the Amendment of Bylaws Mgmt For For For Express Scripts, Inc. Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/04/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gary Benanav Mgmt For For For 2 Elect Maura Breen Mgmt For For For 3 Elect Nicholas LaHowchic Mgmt For For For 4 Elect Thomas Mac Mahon Mgmt For For For 5 Elect Frank Mergenthaler Mgmt For For For 6 Elect Woodrow Myers, Jr. Mgmt For For For 7 Elect John Parker, Jr. Mgmt For For For 8 Elect George Paz Mgmt For For For 9 Elect Samuel Skinner Mgmt For For For 10 Elect Seymour Sternberg Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to Bylaws to Permit Shareholders to Call a Special Meeting Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 15 2011 Long-Term Incentive Plan Mgmt For For For 16 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For FEI Co. Ticker Security ID: Meeting Date Meeting Status FEIC CUSIP9 30241L109 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lawrence Bock Mgmt For For For Elect Arie Hujiser Mgmt For For For Elect Don Kania Mgmt For For For Elect Thomas Kelly Mgmt For For For Elect Jan Lobbezoo Mgmt For For For Elect Gerhard Parker Mgmt For For For Elect James Richardson Mgmt For For For Elect Richard Wills Mgmt For For For 2 Amendment to the 1995 Stock Incentive Plan Mgmt For For For 3 Amendment to the Employee Share Purchase Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against Google Inc Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP9 38259P508 06/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Larry Page Mgmt For For For Elect Sergey Brin Mgmt For For For Elect Eric Schmidt Mgmt For For For Elect L. John Doerr Mgmt For For For Elect John Hennessy Mgmt For Withhold Against Elect Ann Mather Mgmt For For For Elect Paul Otellini Mgmt For For For Elect K. Ram Shriram Mgmt For For For Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 6 Shareholder Proposal Regarding Formation of Sustainability Committee ShrHoldr Against Against For 7 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Against 8 Shareholder Proposal Regarding Conflict of Interest Report ShrHoldr Against Against For J.B. Hunt Transport Services, Inc. Ticker Security ID: Meeting Date Meeting Status JBHT CUSIP9 445658107 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Duncan Mgmt For For For 2 Elect Wayne Garrison Mgmt For For For 3 Elect Sharilyn Gasaway Mgmt For For For 4 Elect Gary George Mgmt For For For 5 Elect Bryan Hunt Mgmt For Against Against 6 Elect Coleman Peterson Mgmt For For For 7 Elect John Roberts III Mgmt For For For 8 Elect James Robo Mgmt For For For 9 Elect William Shea Jr. Mgmt For For For 10 Elect Kirk Thompson Mgmt For For For 11 Elect John White Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 2 Years Against 14 Ratification of Auditor Mgmt For For For Martin Marietta Materials, Inc. Ticker Security ID: Meeting Date Meeting Status MLM CUSIP9 573284106 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sue Cole Mgmt For For For Elect Michael Quillen Mgmt For For For Elect Stephen Zelnak, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 2 Years Against National Oilwell Varco Inc. Ticker Security ID: Meeting Date Meeting Status NOV CUSIP9 637071101 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Beauchamp Mgmt For For For 2 Elect Jefferey Smisek Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 6 Repeal of Classified Board Mgmt For For For 7 Increase of Authorized Common Stock Mgmt For For For 8 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For Nucor Corp. Ticker Security ID: Meeting Date Meeting Status NUE CUSIP9 670346105 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Browning Mgmt For For For Elect Victoria Haynes Mgmt For For For Elect Christopher Kearney Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 2 Years Against 5 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against Against For 6 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against Against For Quanta Services, Inc. Ticker Security ID: Meeting Date Meeting Status PWR CUSIP9 74762E102 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Ball Mgmt For For For 2 Elect John Colson Mgmt For For For 3 Elect John Conaway Mgmt For For For 4 Elect Ralph DiSibio Mgmt For For For 5 Elect Bernard Fried Mgmt For For For 6 Elect Louis Golm Mgmt For For For 7 Elect Worthing Jackman Mgmt For For For 8 Elect James O'Neil III Mgmt For For For 9 Elect Bruce Ranck Mgmt For For For 10 Elect Pat Wood, III Mgmt For For For 11 Increase of Authorized Common Stock Mgmt For For For 12 Conversion of Limited Vote Common Stock Mgmt For For For 13 Adoption of Removal for Cause Amendment to Company's Certificate of Incorporation Mgmt For For For 14 Deletion of Indemnification Provisions in Certificate of Incorporation Mgmt For For For 15 Deletion of Quorum Provisions in Certificate of Incorporation Mgmt For For For 16 Amendment to Authorization of Preferred Stock Mgmt For For For 17 2011 Omnibus Equity Incentive Plan Mgmt For For For 18 Ratification of Auditor Mgmt For For For 19 Advisory Vote on Executive Compensation Mgmt For For For 20 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 2 Years Against Roadrunner Transportation Systems, Inc. Ticker Security ID: Meeting Date Meeting Status RRTS CUSIP9 76973Q105 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Chistroper Doerr Mgmt For For For Elect Ivor Evans Mgmt For For For Elect James Staley Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 2 Years Against 4 Ratification of Auditor Mgmt For For For Roper Industries, Inc. Ticker Security ID: Meeting Date Meeting Status ROP CUSIP9 776696106 06/01/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Wallman Mgmt For For For Elect Christopher Wright Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 2 Years Against 4 Ratification of Auditor Mgmt For For For Schlumberger Ltd. (Netherlands Antilles) Ticker Security ID: Meeting Date Meeting Status SLB CUSIP9 806857108 04/06/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Philippe Camus Mgmt For For For 2 Elect Peter Currie Mgmt For For For 3 Elect Andrew Gould Mgmt For For For 4 Elect Tony Isaac Mgmt For For For 5 Elect K.V. Kamath Mgmt For For For 6 Elect Nikolay Kudryavtsev Mgmt For For For 7 Elect Adrian Lajous Mgmt For For For 8 Elect Michael Marks Mgmt For For For 9 Elect Elizabeth Moler Mgmt For For For 10 Elect Leo Reif Mgmt For For For 11 Elect Tore Sandvold Mgmt For For For 12 Elect Henri Seydoux Mgmt For For For 13 Elect Paal Kibsgaard Mgmt For For For 14 Elect Lubna Olayan Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 2 Years For 17 Increase of Authorized Common Stock Mgmt For For For 18 Amendements to Articles Mgmt For For For 19 Approval of Financial Statements and Dividends Mgmt For For For 20 Ratification of Auditor Mgmt For For For Steel Dynamics Inc. Ticker Security ID: Meeting Date Meeting Status STLD CUSIP9 858119100 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Keith Busse Mgmt For For For Elect Mark Millett Mgmt For For For Elect Richard Teets, Jr. Mgmt For For For Elect John Bates Mgmt For For For Elect Frank Byrne Mgmt For For For Elect Paul Edgerley Mgmt For For For Elect Richard Freeland Mgmt For For For Elect Jürgen Kolb Mgmt For For For Elect James Marcuccilli Mgmt For For For Elect Joseph Ruffolo Mgmt For For For Elect Gabriel Shaheen Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Transaction of Other Business Mgmt For For For Superior Energy Services, Inc. Ticker Security ID: Meeting Date Meeting Status SPN CUSIP9 868157108 05/20/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Harold Bouillion Mgmt For For For Elect Enoch Dawkins Mgmt For For For Elect David Dunlap Mgmt For For For Elect James Funk Mgmt For For For Elect Terence Hall Mgmt For For For Elect Ernest Howard, III Mgmt For For For Elect Justin Sullivan Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 4 Ratification of Auditor Mgmt For For For 5 2011 Stock Incentive Plan Mgmt For For For Veeco Instruments Inc Ticker Security ID: Meeting Date Meeting Status VECO CUSIP9 922417100 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Guiterrez Mgmt For For For Elect Gordon Hunter Mgmt For For For Elect Peter Simone Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 4 Management Bonus Plan Mgmt For For For 5 Ratification of Auditor Mgmt For For For Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Van Eck VIP Trust By: /s/ Russell Brennan Name: R. B. Brennan Title: AVP Date: August 30, 2011
